Exhibit 10.1

 

 

 

 

AMENDMENT NO. 1  TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, AND JOINDER
AGREEMENT

 

This AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, AND
JOINDER AGREEMENT (this “Amendment”) dated as of January 30, 2015, is made by
and among WORLD FUEL SERVICES CORPORATION, a Florida corporation (“WFS”), WORLD
FUEL SERVICES EUROPE, LTD., a corporation organized and existing under the laws
of the United Kingdom (“WFS Europe”), and WORLD FUEL SERVICES (SINGAPORE) PTE
LTD, a corporation organized and existing under the laws of the Republic of
Singapore (“WFS Singapore”, and together with WFS and WFS Europe, each a
“Borrower” and collectively the “Borrowers”), each of the undersigned
Guarantors, BANK OF AMERICA, N.A., a national banking association organized and
existing under the laws of the United States (“Bank of America”), in its
capacity as administrative agent for the Lenders generally (in such capacity,
the “Administrative Agent”), BANK OF AMERICA, N.A., SINGAPORE BRANCH (“Bank of
America Singapore”), in its capacity as administrative agent for the Singapore
Term Loan Facility (in such capacity, the “Singapore Agent”), each of the
existing Lenders under the Fourth Amended Credit Agreement (defined below)
(collectively, the “Existing Lenders”) signatory hereto, and each of the Persons
executing this Amendment as a Lender that is not an existing Lender
(collectively, the “Joining Lenders”).  Except as expressly provided herein,
capitalized terms used but not otherwise defined herein have the respective
meanings ascribed to them in the Credit Agreement, as defined below after giving
effect to this Amendment.    

 

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, Bank of America, as Administrative Agent, Swing Line
Lender and L/C-BA Issuer, and the existing Lenders have entered into that Fourth
Amended and Restated Credit Agreement dated as of October 10, 2013  (as amended,
supplemented, restated or otherwise modified prior to the date hereof, the
“Fourth Amended Credit Agreement”), pursuant to which the Revolving Lenders have
made available to the Borrowers a $1,100,000,000 revolving credit facility with
a swing line sublimit and a letter of credit sublimit, the Domestic Term Loan
Lenders continued Initial Domestic Term Loans in the outstanding principal
amount of $194,000,000 (the original principal amount being $200,000,000 and the
outstanding principal amount as of the date hereof being $193,030,000)  and the
Singapore Term Loan Lenders continued Singapore Term Loans in the outstanding
principal amount of $48,500,000 (the original principal amount being $50,000,000
and the outstanding principal amount as of the date hereof being $48,257,500);  

 

WHEREAS, the Guarantors and the Administrative Agent entered into that Third
Amended and Restated Guaranty Agreement dated as of October 10, 2013, pursuant
to which the Guarantors agreed to guarantee payment of the Obligations;

 

 

 

--------------------------------------------------------------------------------

 

WHEREAS, the Borrowers have requested that the existing Lenders make certain
amendments to the Fourth Amended Credit Agreement, which amendments shall, among
other things provide for 2015 Domestic Term Loan Commitments of $100,000,000 and
additional Revolving Commitments of $158,712,500;

 

WHEREAS, certain of the existing Lenders and the Joining Lenders have agreed to
provide the requested 2015 Domestic Term Loan Commitments and the additional
Revolving Commitments;  

WHEREAS, the Administrative Agent and the Lenders signatory hereto are willing
to effect such amendments on the terms and conditions contained in this
Amendment;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.Amendments to Fourth Amended Credit Agreement.  Subject to the terms and
conditions set forth herein, effective as of the Amendment Effective Date (as
defined below), the Fourth Amended Credit Agreement (exclusive of the Schedules
and Exhibits thereto) shall be amended so that it reads as set forth in Exhibit
A hereto (as so amended, the “Credit Agreement”).

2.Amendments to Schedule 2.01 to the Fourth Amended Credit Agreement.  Subject
to the terms and conditions set forth herein, effective as of the Amendment
Effective Date, Schedule 2.01 to the Fourth Amended Credit Agreement shall be
amended so that it reads as set forth in Schedule 2.01 hereto.

3.Amendments to Schedule 5.13 to the Fourth Amended Credit Agreement.  Subject
to the terms and conditions set forth herein, effective as of the Amendment
Effective Date, Part (b) of Schedule 5.13 to the Fourth Amended Credit Agreement
shall be amended so that it reads as follows:

“Part (b) – Other Investments

Isthmian Petroleum Supply & Services S.A.

Intoplane Services (Gibraltar) Limited

Page Avjet Fuel Co, L.L.C.

Quintessentially Aviation Limited

Quintessentially Villas Limited

Quintessentially (UK) Limited

Quintessentially Travel Limited





2

--------------------------------------------------------------------------------

 

Quintessentially Driven Limited

Amsterdam Software B.V.

PPT Aviation Services Limited

Plum Energy, LLC

Exeno Yamamizu Corporation

For purposes of Section 7.02(e), refer to Part (b) of Schedule 7.03”

4.Amendments to Exhibit E to the Fourth Amended Credit Agreement.  Subject to
the terms and conditions set forth herein, effective as of the Amendment
Effective Date, Exhibit E to the Fourth Amended Credit Agreement shall be
amended so that it reads as set forth on Exhibit E hereto. 

5.Joinder of Joining Lenders.  By its execution of this Amendment, each Joining
Lender hereby confirms and agrees that, on and after the date this Amendment
becomes effective (the “Amendment Effective Date”), such Joining Lender shall be
and become a party to the Credit Agreement as a Lender (and more specifically
a 2015 Domestic Term Loan Lender and a Revolving Lender), shall have all of the
rights and be obligated to perform all of the obligations of a Lender thereunder
with respect to the 2015 Domestic Term Loan Facility and its Pro Rata Share of
the outstanding 2015 Domestic Term Loans and to the Revolving Credit Facility
and its Pro Rata Share of the Revolving Commitments, all as identified on
Schedule 2.01 attached hereto.  Each Joining Lender further (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the date hereof, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into the Credit Agreement on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent, the Arrangers or any other Lender or agent, and (v) if it
is a Foreign Lender, it has delivered to the Administrative Agent any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by such Joining Lender; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

6.Reallocation and Assignment. 





3

--------------------------------------------------------------------------------

 

(a)Simultaneously with the Amendment Effective Date, the parties hereby agree
that the Commitments shall be as set forth in Schedule 2.01 and the portion of
Loans and other Outstanding Amounts outstanding under the Fourth Amended Credit
Agreement shall be reallocated in accordance with such Commitments and the
requisite assignments shall be deemed to be made in such amounts by and between
the Lenders and from each Lender to each other Lender, including any Joining
Lender, with the same force and effect as if such assignments were evidenced by
applicable assignment agreements required pursuant to Section 10.06 of the
Fourth Amended Credit Agreement.  Notwithstanding anything to the contrary in
Section 10.06 of the Fourth Amended Credit Agreement or Section 10.06 of the
Credit Agreement, no other documents or instruments, including any assignment
agreements, shall be executed in connection with these assignments (all of which
requirements are hereby waived), and such assignments shall be deemed to be made
with all applicable representations, warranties and covenants as if evidenced by
an assignment agreement.  On the Amendment Effective Date, the Lenders,
including any Joining Lender, shall make full cash settlement with each other
either directly or through the Administrative Agent, as the Administrative Agent
may direct or approve, with respect to all assignments, reallocations and other
changes in Commitments (as such term is defined in the Fourth Amended Credit
Agreement) such that after giving effect to such settlements each Lender’s
Applicable Percentage shall be as set forth on Schedule 2.01.

7.Effectiveness; Conditions Precedent.  The effectiveness of this Amendment and
the amendments to the Fourth Amended Credit Agreement herein provided are
subject to the satisfaction of the following conditions precedent:

(a)the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:

 

(i)counterparts of this Amendment, duly executed by each Borrower, each
Guarantor, the Administrative Agent, the Required Lenders (as defined in the
Fourth Amended Credit Agreement), and each Joining Lender;

 

(ii) Domestic Term Loan Notes executed by WFS and Revolving Notes executed by
WFS, World Fuel Services Europe, Ltd. and World Fuel Singapore in favor of each
Joining Lender that has requested a Domestic Term Loan Note and a Revolving
Note;

 

(iii)such certificates of resolutions or other action, evidencing the authority
and capacity (and if requested by the Administrative Agent, identity) of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents to which such Loan
Party is a party or is to be a party and good standing certificates of each
Borrower from its jurisdiction of organization; and

 





4

--------------------------------------------------------------------------------

 

(iv)favorable opinions of counsel to the Borrowers, in each case addressed to
the Lenders, as to such matters as the Administrative Agent or the Singapore
Agent may reasonably request;

 

(b)an upfront fee shall have been received for the account of each Lender,
including any Joining Lender, executing this Amendment by 5:00 p.m. (New York
time) on January 30, 2015, paid to the Administrative Agent for the account of
such Lender, equal to 0.25% of (i) in the case of an Existing Lender, the
aggregate principal amount by which such Existing Lender increases its Revolving
Commitments and/or provides 2015 Domestic Term Loan Commitments and (ii) in the
case of a Joining Lender, the aggregate principal amount of such Joining
Lender’s Revolving Commitment and/or 2015 Domestic Term Loan Commitments;

(c)an amendment fee shall have been received for the account of each Existing
Lender executing this Amendment by 5:00 p.m. (New York time) on January 30,
2015, paid to the Administrative Agent for the account of such Existing Lender,
equal to 0.10% of (i) the Outstanding Amount of Initial Domestic Term Loans and
Singapore Term Loans of such Existing Lender that were outstanding immediately
prior to giving effect to this Amendment that continue as outstanding Initial
Domestic Term Loans and Singapore Term Loans of such Existing Lender immediately
after giving effect to this Amendment and (ii) the Revolving Commitments of such
Existing Lender immediately prior to giving effect to this Amendment that
continue as Revolving Commitments of such Existing Lender immediately after
giving effect to this Amendment; and

(d)all other fees and expenses payable to the Administrative Agent  (unless
waived by the Administrative Agent),  the Arrangers, the Singapore Agent and the
Lenders (including all fees owing pursuant to any Fee Letter and the fees and
expenses of counsel to the Administrative Agent to the extent invoiced prior to
the date hereof) shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).

8.Consent and Confirmation of the Guarantors.  Each of the Guarantors hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects the Collateral Documents to which such
Guarantor is a party and the Guaranty (including without limitation the
continuation of each such Guarantor’s payment and performance obligations
thereunder upon and after the effectiveness of this Amendment and the amendments
contemplated hereby) and the enforceability of such Collateral Documents and the
Guaranty against such Guarantor in accordance with their respective terms and
the inclusion of all principal, interest and fees in respect of the 2015
Domestic Term Loan Facility as “Obligations” under the Credit Agreement.

9.Representations and Warranties.  In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrowers represent and
warrant to the Administrative Agent and the Lenders as follows:

(a)The representations and warranties contained in Article V of the Credit
Agreement and in the other Loan Documents are true and correct on and as of the
date





5

--------------------------------------------------------------------------------

 

hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date;

(b)The Persons appearing as Guarantors on the signature pages to this Agreement
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Material Subsidiaries or were otherwise
required to become Guarantors after the Closing Date, and each of such Persons
has become and remains a party to the Guaranty as a Guarantor;

(c)This Amendment has been duly authorized, executed and delivered by the
Borrowers and the Guarantors party hereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

(d)No Default or Event of Default has occurred and is continuing.

10.Entire Agreement.  This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.

11.Full Force and Effect of Amendment.  Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

12.Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.pdf) shall be effective as delivery of a manually executed counterpart of this
Amendment.

13.Governing Law.  This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.





6

--------------------------------------------------------------------------------

 

14.Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

15.References.  All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

16.Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of Borrowers, the Administrative Agent, the Guarantors, the Lenders
(including the Joining Lenders) and their respective successors and assignees to
the extent such assignees are permitted assignees as provided in Section 10.06
of the Credit Agreement.

17.FATCA.  For purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), from and after the effective date of
the Amendment, the Borrowers and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Loans as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

[Signature pages follow.]

 

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS:

 

WORLD FUEL SERVICES CORPORATION 

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Sr. Vice President and Treasurer

 

WORLD FUEL SERVICES EUROPE, LTD.

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Director

 

WORLD FUEL SERVICES (SINGAPORE) PTE LTD

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Director

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

GUARANTORS:

 

WORLD FUEL SERVICES CORPORATION

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Sr. Vice President and Treasurer

 

WORLD FUEL SERVICES EUROPE, LTD.

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:     Director

 

WORLD FUEL SERVICES (SINGAPORE) PTE LTD

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Director

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

DOMESTIC SUBSIDIARIES:

 

ADVANCE PETROLEUM, INC.

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Vice President and Treasurer

 

ASCENT AVIATION GROUP, INC.

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Sr. Vice President and Treasurer

 

BASEOPS INTERNATIONAL, INC.

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Vice President and Treasurer

 

KROPP HOLDINGS, INC.

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Vice President and Treasurer

 

MULTI SERVICE TECHNOLOGY SOLUTIONS, INC.

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Sr. Vice President and Treasurer

 

THE HILLER GROUP INCORPORATED

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Sr. Vice President and Treasurer

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

WESTERN PETROLEUM COMPANY

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Vice President and Treasurer

 

WORLD FUEL SERVICES CANADA, INC.

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Vice President and Treasurer

 

WORLD FUEL SERVICES COMPANY, INC.

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Vice President and Treasurer

 

WORLD FUEL SERVICES CORPORATE AVIATION SUPPORT SERVICES, INC.

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Sr. Vice President and Treasurer

 

WORLD FUEL SERVICES, INC.

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Vice President and Treasurer

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

FOREIGN SUBSIDIARIES:

 

FALMOUTH PETROLEUM LIMITED

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Director

 

GIB OIL (UK) LIMITED

 

 

By:  /s/ Christopher J. White

Name:  Christopher J. White

Title:    Director

 

HENTY OIL LIMITED

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Director

 

NORDIC CAMP SUPPLY APS

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Director

 

TRAMP OIL (BRASIL) LTDA.

 

 

By:  /s/ William Calcache

Name:  William Calvache

Title:    Manager

 

WFL (UK) LIMITED

 

 

By:  /s/ Adrienne B. Urban

Name:  Adrienne B. Urban

Title:    Director

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

WORLD FUEL SERVICES TRADING DMCC

 

 

By:  /s/ Timothy Rory Bingham

Name:  Timothy Rory Bingham

Title:    Manager & Director

 

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:  /s/ Denise Jones

Name:  Denise Jones

Title:    Assistant Vice President    

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

BANK OF AMERICA,  N.A.,  SINGAPORE BRANCH, as Singapore Agent

 

 

By:    /s/ Susan Yen

Name:   Susan Yen

Title:    Senior Vice President

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

LENDERS:

 

BANK OF AMERICA, N.A., as a Revolving Lender, Domestic Term Loan Lender, Swing
Line Lender and L/C-BA Issuer

 

 

By:     /s/ Jamie Freeman

Name:    Jamie Freeman

Title:      Senior Vice President

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

BANK OF AMERICA,  N.A.,  SINGAPORE BRANCH, as Singapore Term Loan Lender

 

 

By:    /s/ Choo Mui Leng

Name:   Choo Mui Leng

Title:    Vice President, Corporate Credit Risk

 

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,  

as a Revolving Lender, Domestic Term Loan Lender and
L/C-BA Issuer

 

By:    /s/ Peter Hart

Name:   Peter Hart

Title:    Vice President

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender and Domestic Term
Loan Lender

 

By:    /s/ Gregory Roll

Name:   Gregory Roll

Title:    Sr. Vice President

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

BANKUNITED N.A., as a Revolving Lender and
Domestic Term Loan Lender

 

By:    /s/ Charles J. Klenk

Name:   Charles J. Klenk

Title:    Senior Vice President





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a
Revolving Lender and Domestic Term Loan Lender

 

By:    /s/ Ryan Thompson

Name:   Ryan Thompson

Title:    Assistant Vice President





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

REGIONS BANK, as a Revolving Lender and
Domestic Term Loan Lender

 

By:    /s/ Alfred J. Bacchi

Name:   Alfred J. Bacchi

Title:    Senior Vice President





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., as a Revolving Lender and Domestic Term
Loan Lender

 

By:    /s/ Richard J. Wernli

Name:  Richard J. Wernli

Title:    Managing Director





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, as a Revolving Lender and Domestic Term Loan
Lender

 

By:  /s/  L. Peter Yetman

Name:   L. Peter Yetman

Title:     Director





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH, as a Singapore Term Loan
Lender

 

 

By:    /s/ Iftirhar Junaid

Name:   Iftirhar Junaid

Title:  Director





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

TD BANK, N.A., as a Revolving Lender and
Domestic Term Loan Lender

 

By:    /s/ Vijay Prasad

Name:   Vijay Prasad

Title:     Senior Vice President





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, Cayman Islands Branch, as a Revolving Lender

 

By:    /s/ Christopher Day

Name:   Christopher Day

Title:    Authorized Signatory

 

By:    /s/ Samuel Miller

Name:   Samuel Miller

Title:     Authorized Signatory





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Revolving Lender and Domestic Term Loan Lender

 

By:    /s/ John A. Horst

Name:   John A. Horst

Title:     Credit Executive





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Revolving Lender and
a Domestic Term Loan Lender

 

By:    /s/ Millie Schild

Name:   Millie Schild

Title:     Director





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

CITIBANK, N.A. SINGAPORE BRANCH, as a Singapore Term Loan Lender

 

 

By:    /s/ Millie Schild

Name:   Millie Schild

Title:     Director

 

 

 

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY, as a Revolving Lender and Domestic Term Loan
Lender

 

By:    /s/ Brent Walser

Name:   Brent Walser

Title:    Assistant Vice President





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

STANDARD CHARTERED BANK, as a Revolving Lender

 

By:    /s/ Steven Aloupis

Name:   Steven Aloupis A2388

Title:    Managing Director

           Capital Markets

 

By:    /s/ Hsing H. Huang

Name:   Hsing H. Huang

Title:    Associate Director

           Standard Chartered Bank NY





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Revolving Lender|
and Domestic Term Loan Lender

 

By:    /s/ Gerald R. Finney, Jr.

Name    Gerald R. Finney, Jr.

Title:     Vice President





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING CORPORATION, as a Revolving Lender and Domestic Term
Loan Lender

 

By:    /s/ David W. Kee

Name:   David W. Kee

Title:     Managing Director





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as a Revolving Lender

 

By:    /s/ Samuel Coward

Name:  Samuel Coward

Title:    Vice President





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

ISRAEL DISCOUNT BANK OF NEW YORK, as a Revolving Lender and Domestic Term Loan
Lender

 

By:  /s/ Christopher Meade

Name:  Christopher Meade

Title:    Vice President

 

By:    /s/ Alexander Birr

Name:   Alexander Birr

Title:     Senior Vice President





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK OF FLORIDA, as a Revolving Lender and a Domestic Term Loan
Lender 

 

By:    /s/ Michael P. McCormack

Name:  Michael P. McCormack  

Title:    SVP

 

 

 

HONGKONG & SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE, as a Singapore Term
Loan Lender

 

 

By:    /s/ Kelvin Tan Swee Beng

Name:  Kelvin Tan Swee Beng

Title:    Managing Director and

           Head of Commercial Banking

 

 

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

MIZUHO BANK, N.A., as a Revolving Lender and
a Domestic Term Loan Lender

 

By:    /s/ Leon Mo

Name:  Leon Mo

Title:    Authorized Signatory

 

 





World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

FLORIDA COMMUNITY BANK, N.A., as a Revolving Lender and a Domestic Term Loan
Lender

 

By:    /s/ Irene A. Marshall

Name:  Irene A. Marshall

Title:    Sr. V.P.

 

 

World Fuel Services Corporation

Amendment No. 1 to Fourth Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

EXHIBIT A

TO

AMENDMENT NO. 1 OF CREDIT AGREEMENT

 

 

Conformed Credit Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Published CUSIP Numbers:

Deal:  98147GAD4

Revolver:  98147GAE2

Initial Domestic Term Loan – US:  98147GAF9

2015 Domestic Term Loan – US:  [__________]

Singapore Term Loan:  98147GAG7

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT1

 

Dated as of October 10, 2013

 

among

 

WORLD FUEL SERVICES CORPORATION,

as Borrowing Agent and a Borrower,

 

WORLD FUEL SERVICES EUROPE, LTD.,

and

WORLD FUEL SERVICES (SINGAPORE) PTE LTD,

each as a Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C-BA Issuer,

 

BANK OF AMERICA, N.A., SINGAPORE BRANCH,

as Singapore Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, 

as Co-Syndication Agent,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agent and L/C-BA Issuer,

 

TD BANK, N.A., and

CITIBANK, N.A.,

as Co-Documentation Agents

 

and

The Other Lenders Party Hereto

 

BANK OF AMERICA MERRILL LYNCH,

WELLS FARGO SECURITIES, LLC,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Managers

--------------------------------------------------------------------------------

1NTD:  This is a conformed copy of the Fourth Amended and Restated Credit
Agreement that includes Amendment No. 1 dated as of January 30, 2015.

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

 

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS


7 

1.01

Amendment and Restatement


7 

1.02

Defined Terms


8 

1.03

Other Interpretive Provisions


43 

1.04

Accounting Terms


44 

1.05

Rounding


44 

1.06

Times of Day


44 

1.07

Letter of Credit Amounts


44 

1.08

Adjustments for Material Acquisitions and Dispositions


44 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS


45 

2.01

Loans


45 

2.02

Borrowings, Conversions and Continuations of Loans


46 

2.03

Letters of Credit


48 

2.04

Swing Line Loans


60 

2.05

Prepayments


63 

2.06

Termination or Reduction of Commitments


66 

2.07

Repayment of Loans


67 

2.08

Interest


69 

2.09

Fees


70 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate


70 

2.11

Evidence of Debt


71 

2.12

Payments Generally; Administrative Agent’s Clawback


72 

2.13

Sharing of Payments by Lenders


74 

2.14

Increase in Commitments.


74 

2.15

Cash Collateral


76 

2.16

Defaulting Lenders


77 

2.17

Joint and Several Obligations


79 

2.18

Borrowing Agent


80 

 





1

--------------------------------------------------------------------------------

 



Table of Contents

(continued)

 

 

 

 

 

 

Page

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY


80 

3.01

Taxes


80 

3.02

Illegality


84 

3.03

Inability to Determine Rates


86 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans


86 

3.05

Compensation for Losses


88 

3.06

Mitigation Obligations; Replacement of Lenders


89 

3.07

Survival


89 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


90 

4.01

Conditions of Amendment and Restatement


90 

4.02

Conditions to all Credit Extensions


92 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES


93 

5.01

Existence, Qualification and Power


93 

5.02

Authorization; No Contravention


93 

5.03

Governmental Authorization; Other Consents


93 

5.04

Binding Effect


93 

5.05

Financial Statements; No Material Adverse Effect


94 

5.06

Litigation


94 

5.07

No Default


94 

5.08

Ownership of Property; Liens


95 

5.09

Environmental Compliance


95 

5.10

Insurance


95 

5.11

Taxes


95 

5.12

ERISA Compliance


95 

5.13

Subsidiaries; Equity Interests


97 

5.14

Margin Regulations; Investment Company Act


97 

5.15

Disclosure


97 

5.16

Compliance with Laws


98 

5.17

Intellectual Property; Licenses, Etc


98 

5.18

Solvency


98 

 





2

--------------------------------------------------------------------------------

 



Table of Contents

(continued)

 

 

 

 

 

 

Page

5.19

No Burdensome Agreements


98 

5.20

OFAC


98 

5.21

Anti-Corruption Laws


98 

ARTICLE VI.

AFFIRMATIVE COVENANTS


99 

6.01

Financial Statements


99 

6.02

Certificates; Other Information


100 

6.03

Notices


102 

6.04

Payment of Obligations


102 

6.05

Preservation of Existence, Etc


102 

6.06

Maintenance of Properties


103 

6.07

Maintenance of Insurance


103 

6.08

Compliance with Laws


103 

6.09

Books and Records


103 

6.10

Inspection Rights


103 

6.11

Use of Proceeds


104 

6.12

Additional Guarantors


104 

6.13

Compliance with Environmental Laws


105 

6.14

Further Assurances


105 

6.15

Material Contracts


105 

6.16

BSA Provision


106 

6.17

Anti-Corruption Laws


106 

ARTICLE VII.

NEGATIVE COVENANTS


106 

7.01

Liens


106 

7.02

Investments


108 

7.03

Indebtedness


109 

7.04

Fundamental Changes


111 

7.05

Dispositions


112 

7.06

Restricted Payments


112 

7.07

Change in Nature of Business


114 

7.08

Transactions with Affiliates


114 

 





3

--------------------------------------------------------------------------------

 



Table of Contents

(continued)

 

 

 

 

 

 

Page

7.09

Burdensome Agreements


114 

7.10

Use of Proceeds


114 

7.11

Financial Covenants


114 

7.12

Amendments of Organization Documents


115 

7.13

Inactive Subsidiaries


115 

7.14

Amendments of Approved Convertible Debt Documents


115 

7.15

Sanctions


115 

7.16

Anti-Corruption Laws


115 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES


115 

8.01

Events of Default


115 

8.02

Remedies Upon Event of Default


118 

8.03

Application of Funds


119 

ARTICLE IX.

ADMINISTRATIVE AGENT


120 

9.01

Appointment and Authority


120 

9.02

Rights as a Lender


121 

9.03

Exculpatory Provisions


121 

9.04

Reliance by Administrative Agent


122 

9.05

Delegation of Duties


122 

9.06

Resignation of Administrative Agent


123 

9.07

Non-Reliance on Administrative Agent and Other Lenders


124 

9.08

No Other Duties, Etc


124 

9.09

Administrative Agent May File Proofs of Claim


124 

9.10

Collateral and Guaranty Matters


125 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements


125 

ARTICLE X.

MISCELLANEOUS


126 

10.01

Amendments, Etc


126 

10.02

Notices; Effectiveness; Electronic Communication


128 

10.03

No Waiver; Cumulative Remedies; Enforcement


130 

10.04

Expenses; Indemnity; Damage Waiver


131 

10.05

Payments Set Aside


133 

 





4

--------------------------------------------------------------------------------

 



Table of Contents

(continued)

 

 

 

 

 

 

Page

10.06

Successors and Assigns


133 

10.07

Treatment of Certain Information; Confidentiality


139 

10.08

Right of Setoff


140 

10.09

Interest Rate Limitation


140 

10.10

Counterparts; Integration; Effectiveness


141 

10.11

Survival of Representations and Warranties


141 

10.12

Severability


141 

10.13

Replacement of Lenders


141 

10.14

Governing Law; Jurisdiction; Etc


142 

10.15

No Advisory or Fiduciary Responsibility


144 

10.16

Electronic Execution of Assignments and Certain Other Documents


144 

10.17

USA PATRIOT Act


145 

 

SCHEDULES

1.02

Existing Letters of Credit

2.01

Commitments; Applicable Revolving Percentages and Pro Rata Term Shares

5.12(c)

Pension Plans

5.13

Subsidiaries and Other Equity Investments; Loan Parties

7.01

Existing Liens

7.03

Existing Indebtedness

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

Form of

A-1

Committed Loan Notice for Revolving Loans and Domestic Term Loans

A-2

Committed Loan Notice for Singapore Term Loans

B

Swing Line Loan Notice

C

Bankers’ Acceptance Request

D-1

Revolving Note

D-2

Domestic Term Loan Note

D-3

Singapore Term Loan Note

E

Compliance Certificate

F

Assignment and Assumption

G

Administrative Questionnaire

H

Guaranty

I

Pledge Agreement

J

Opinion Matters

 





5

--------------------------------------------------------------------------------

 

fOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of October 10, 2013, among WORLD FUEL SERVICES CORPORATION, a Florida
corporation (“WFS”), WORLD FUEL SERVICES EUROPE, LTD., a corporation organized
and existing under the laws of the United Kingdom (“WFS Europe”), and WORLD FUEL
SERVICES (SINGAPORE) PTE LTD, a corporation organized and existing under the
laws of the Republic of Singapore (“WFS Singapore”, and together with WFS and
WFS Europe, each a “Borrower” and collectively the “Borrowers”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
L/C-BA Issuer, and BANK OF AMERICA, N.A., SINGAPORE BRANCH, as Singapore Agent.

A.The Borrowers, Bank of America, N.A, as administrative agent, and the lenders
party thereto (the “Existing Lenders”) entered into that certain Third Amended
and Restated Credit Agreement dated as of September 8, 2010 (as amended by that
certain Amendment No. 1 to Credit Agreement dated July 28, 2011 and that certain
Amendment No. 2 to Credit Agreement and Joinder Agreement dated as of April 10,
2012, the “Existing Credit Agreement”), pursuant to which certain of the
Existing Lenders have made available to the Borrowers a $800,000,000 revolving
credit facility with a swing line sublimit and a letter of credit sublimit,
certain of the Existing Lenders have funded Domestic Term Loans in the original
principal amount of $200,000,000 and the Singapore Term Loan Lenders have funded
Singapore Term Loans in the original principal amount of $50,000,000.

B.The Borrowers have requested that the Existing Credit Agreement be further
amended and restated to, among other things, extend and increase the aggregate
maximum principal amount of the revolving credit facility, without exercising
Section 2.14, and make certain other changes as set forth herein (the
“Restatement”), and the Administrative Agent and the Lenders are willing to make
such amendments as evidenced by the Restatement.

C.Certain of the Existing Lenders have assigned all of their interests under the
Existing Agreement to the Administrative Agent substantially simultaneously with
the effectiveness hereof.

D.As further provided herein and upon the terms and conditions contained herein,
the Revolving Lenders (as of the Closing Date) and the Administrative Agent have
agreed to allocate and reallocate the Revolving Commitment and Applicable
Revolving Percentages of each of the Revolving Lenders as set forth on
Schedule 2.01.

E.As further provided herein and upon the terms and conditions contained herein,
the Domestic Term Loan Lenders (as of the Closing Date) and the Administrative
Agent have agreed to reallocate the outstanding Domestic Term Loans and
Applicable Percentages of each of the Domestic Term Loan Lenders as set forth on
Schedule 2.01.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:





6

--------------------------------------------------------------------------------

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

1.01Amendment and Restatement.  In order to facilitate the Restatement and
otherwise to effectuate the desires of the Borrowers, the Administrative Agent
and the Lenders:

(a)Simultaneously with the date hereof, the parties hereto hereby agree that (i)
the Revolving Commitments shall be as set forth in Schedule 2.01 and the portion
of Revolving Loans (as defined in the Existing Credit Agreement) outstanding
under the Existing Credit Agreement shall be reallocated in accordance with such
Revolving Commitments and the requisite assignments shall be deemed to be made
in such amounts by and between the Revolving Lenders and from each Revolving
Lender to each other Revolving Lender, with the same force and effect as if such
assignments were evidenced by applicable Assignment and Assumptions (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement, and (ii)
the Domestic Term Loan Commitments shall be zero and the portion of Domestic
Term Loans (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement shall be reallocated in accordance with each Domestic
Term Loan Lender’s Applicable Percentage set forth in Schedule 2.01 and the
requisite assignments shall be deemed to be made in such amounts by and between
the Domestic Term Loan Lenders and from each Domestic Term Loan Lender to each
other Domestic Term Loan Lender, with the same force and effect as if such
assignments were evidenced by applicable Assignment and Assumptions (as defined
in the Existing Credit Agreement) under the Existing Credit
Agreement.  Notwithstanding anything to the contrary in Section 10.06 of the
Existing Credit Agreement or Section 10.06 of this Agreement, no other documents
or instruments, including any Assignment and Assumption, shall be executed in
connection with these assignments (all of which requirements are hereby waived),
and such assignments shall be deemed to be made with all applicable
representations, warranties and covenants as if evidenced by an Assignment and
Assumption.  On the Closing Date, the Revolving Lenders and the Domestic Term
Loan Lenders, respectively, shall make full cash settlement with each other
either directly or through the Administrative Agent, as the Administrative Agent
may direct or approve, with respect to all assignments, reallocations and other
changes in Commitments (as such term is defined in the Existing Credit
Agreement) such that after giving effect to such settlements each Revolving
Lender’s Applicable Revolving Percentage and each Domestic Term Loan Lender’s
Pro Rata Share of the Domestic Term Loans shall be as set forth on
Schedule 2.01.

(b)The Borrowers, the Administrative Agent, and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.

Notwithstanding this amendment and restatement of the Existing Credit Agreement,
including anything in this Section 1.01, and in any related “Loan Documents” (as
such term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”) (i) all of the
indebtedness, liabilities and obligations owing by





7

--------------------------------------------------------------------------------

 

any Person under the Existing Credit Agreement and other Existing Loan Documents
outstanding as of the Closing Date shall continue as Obligations hereunder, and
(ii) neither the execution and delivery of this Agreement and any other Loan
Document (as defined herein) nor the consummation of any other transaction
contemplated hereunder is intended to constitute a novation of the Existing
Credit Agreement or of any of the other Existing Loan Documents or any
obligations thereunder outstanding as of the Closing Date.  Notwithstanding the
foregoing, each Lender holding a Note issued under the Existing Credit Agreement
(the “Existing Notes”) hereby agrees that it is accepting a Note or Notes
hereunder in substitution of its Existing Note(s) and such Existing Note(s)
shall be destroyed and the terms thereof shall be null and void.  On the Closing
Date, the Interest Periods for all Eurodollar Rate Loans outstanding under the
Existing Credit Agreement shall be terminated, the Borrowers shall pay all
accrued interest with respect to such Loans, and the Borrowers shall furnish to
the Administrative Agent Loan Notices selecting the interest rates for existing
Loans.  The Existing Lenders agree that the transactions contemplated under this
Section 1.01 shall not give rise to any obligation of any Borrower to make any
payment under Section 3.04 or 3.05 of the Existing Credit Agreement.

1.02Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

 “2015 Domestic Term Loan” means an advance made by any 2015 Domestic Term Loan
Lender under the 2015 Domestic Term Loan Facility.

“2015 Domestic Term Loan Borrowing” means, collectively, the borrowing funded on
the Amendment No. 1 Effective Date by the 2015 Domestic Term Loan Lenders
pursuant to Section 2.01(a)(iii) consisting of simultaneous 2015 Domestic Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period.

“2015 Domestic Term Loan Commitment” means, as to each 2015 Domestic Term Loan
Lender (as of the Amendment No. 1 Effective Date), its obligation to make a 2015
Domestic Term Loan to WFS pursuant to Section 2.01(a)(iii) in the principal
amount set forth opposite such 2015 Domestic Term Loan Lender’s name on
Schedule 2.01 under the caption “2015 Domestic Term Loan Commitment.”

“2015 Domestic Term Loan Facility” means the facility described in Section
2.01(a)(iii) providing for the making of 2015 Domestic Term Loans to WFS by the
2015 Domestic Term Loan Lenders on the Amendment No. 1 Effective Date in the
aggregate principal amount of $100,000,000.

“2015 Domestic Term Loan Lender” means, at any time, any Lender that holds 2015
Domestic Term Loans at such time.

“75% Guaranty Threshold” has the meaning specified in Section 6.12(b).

“Acceptance Credit” means a commercial Letter of Credit in which the L/C-BA
Issuer engages with the beneficiary of such Letter of Credit to accept a time
draft.





8

--------------------------------------------------------------------------------

 

“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the L/C-BA Issuer may require in connection
with the creation of L/C Issued BAs.

“Account Debtor” has the meaning specified for such term in the UCC.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person that is not already a Restricted
Subsidiary of such Person, (b) the acquisition of in excess of 50% of the Equity
Interests of any Person, or otherwise causing any Person to become a Restricted
Subsidiary (other than as a result of the creation of such Person as a
Restricted Subsidiary), or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Restricted Subsidiary).

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent, and, in the case of fundings, payments, interest rate
selections, fees, assignments, participations and notices relating to the
Singapore Term Loan, the Singapore Agent, in its capacity as administrative
agent with respect to the Singapore Term Loan.

“Administrative Agent’s Office” means the Administrative Agent’s or the
Singapore Agent’s, as applicable, address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Administrative
Agent may from time to time notify to the Borrowing Agent and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.  As of the Amendment No. 1 Effective Date, the Aggregate
Revolving Commitments equal $1,258,712,500.   

“Agreement” means this Credit Agreement.

“Amendment No. 1 Effective Date” means January 30, 2015. 

“Applicable Percentage” means (a) in respect of the Initial Domestic Term Loan
Facility, with respect to any Initial Domestic Term Loan Lender at any time, the
percentage (carried out to the ninth decimal place) of the Initial Domestic Term
Loan Facility represented by such Initial Domestic Term Loan Lender’s Pro Rata
Share at such time, (b) in respect of the 2015 Domestic Term Loan Facility, with
respect to any 2015 Domestic Term Loan Lender at any time, the





9

--------------------------------------------------------------------------------

 

percentage (carried out to the ninth decimal place) of the 2015 Domestic Term
Loan Facility represented by such 2015 Domestic Term Loan Lender’s Pro Rata
Share at such time, (c) in respect of the Singapore Term Loan Facility, with
respect to any Singapore Term Loan Lender at any time, the percentage (carried
out to the ninth decimal place) of the Singapore Term Loan Facility represented
by such Singapore Term Loan Lender’s Pro Rata Share at such time, and (d) in
respect of the Revolving Credit Facility, with respect to any Revolving Lender
at any time, such Revolving Lender’s Applicable Revolving Percentage.  The
Applicable Percentage of each Lender as of the Closing Date in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, at any time, in respect of the Revolving Facility, the
Initial Domestic Term Loan Facility, the 2015 Domestic Term Loan Facility and
the Singapore Term Loan Facility, the applicable percentage per annum set forth
below determined by reference to the Consolidated Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

Applicable Rate

Pricing Level

Consolidated Total Leverage Ratio

Commitment Fee

Eurodollar Rate Loans/ Standby Letters of Credit

Base Rate Loans

Bankers’ Acceptances

1

< 1.00:1

0.25%

1.75%

0.75%

1.50%

2

≥ 1.00:1 but < 2.00:1

0.25%

2.00%

1.00%

1.75%

3

≥2.00:1 but < 3.00:1

0.30%

2.25%

1.25%

2.00%

4

≥ 3.00:1 but < 4.00:1

0.35%

2.50%

1.50%

2.25%

5

≥ 4.00:1

0.40%

2.75%

1.75%

2.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the fifth
(5th) Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a);  provided,  however, that (i) if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, Pricing Level 5 shall apply as of the fifth (5th) Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered and (ii) from the Closing Date to the fifth
(5th) Business Day after the date of delivery of the Compliance Certificate for
the fiscal quarter ending September 30, 2013, Pricing Level 2 shall
apply.  Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time.  If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Revolving Percentage





10

--------------------------------------------------------------------------------

 

of each Revolving Lender shall be determined based on the Applicable Revolving
Percentage of such Revolving Lender most recently in effect, giving effect to
any subsequent assignments.  The Applicable Revolving Percentage of each
Revolving Lender as of the Closing Date is set forth opposite the name of such
Revolving Lender on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Revolving Lender becomes a party hereto, as applicable.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Convertible Debt Documents” means each indenture and all other
instruments, agreements, and other documents related to Convertible Debt
Securities or providing for a guarantee of Convertible Debt Securities or other
right in respect thereof that, collectively: (a) except as permitted by clause
(b) of this definition, provide for no amortization, scheduled repayment prior
to maturity, sinking fund, mandatory redemptions, or maturity, in each case,
prior to the date that is ninety-two (92) days after October 10, 2018;
(b) contain no mandatory redemption or offer to purchase other than standard put
rights and/or market conversion triggers for “net share settled convertible
notes”; and (c) if they contain a change of control covenant or change of
control event of default provision that is analogous to clause (a) or (b) of the
definition of “Change of Control”, then such analogous covenant or provision is
not more restrictive than the corresponding clause of the definition of “Change
of Control”.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.

“Atlantic Fuel Services” means Atlantic Fuel Services, S.R.L., a Costa Rica
limited liability company.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.





11

--------------------------------------------------------------------------------

 

“Audited Financial Statements” means the audited consolidated balance sheet of
WFS and its Subsidiaries for the fiscal year ended December 31, 2012, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of WFS and its Subsidiaries, including the
notes thereto.

“Available Liquidity” means, at any date of measurement thereof, the sum of
(without duplication) (a) cash, cash equivalents and short term investments, in
each case not subject to any Lien (excluding any Liens created pursuant to the
Collateral Documents), then owned by WFS or Restricted Subsidiaries that would
be reflected on a consolidated balance sheet of such Persons at such time, plus
(b) the amount by which the Aggregate Commitments in effect on such date exceeds
the Total Outstandings, plus (c) amounts available to be borrowed by WFS and its
Restricted Subsidiaries under other credit facilities.

 “Availability Period” means, with respect to the Revolving Facility, the period
from and including the Closing Date to the earliest of (a) the Maturity Date for
the Revolving Credit Facility, (b) the date of termination in full of the
Aggregate Revolving Commitments pursuant to Section 2.06(a), and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C-BA Issuer to make L/C-BA Credit Extensions
pursuant to Section 8.02.

“BA Fee” has the meaning specified in Section 2.03(j).

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Singapore” means Bank of America, N.A., Singapore Branch, and
its successors.

“Bankers’ Acceptance” or “BA” means a Clean BA or an L/C Issued BA.

“Bankers’ Acceptance Rate” means for any day a fluctuating rate per annum equal
to the rate of interest in effect for such day as publicly announced from time
to time by Bank of America, N.A. as its “bankers’ acceptance rate”.  Any change
in such rate announced by Bank of America, N.A. shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Bankers’ Acceptance Request” means the written request for the issuance of
Clean BAs in the form attached hereto as Exhibit C.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.





12

--------------------------------------------------------------------------------

 

“Base Rate Loan” means a Loan that bears interest at the Base Rate.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“BofA Fee Letter” means, collectively, the letter agreement dated September 24,
2013, among the Borrowing Agent, on behalf of the Borrowers, Bank of America and
MLPFS and the letter agreement dated January 6, 2015 among the Borrowing Agent,
on behalf of the Borrowers, Bank of America and MLPFS.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing, the Initial
Domestic Term Loan Borrowing, the 2015 Domestic Term Loan Borrowing or the
Singapore Term Loan Borrowing, as the context may require.

“Borrowing Agent” means WFS in its capacity as Borrowing Agent hereunder
pursuant to Section 2.18.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day; provided that when such term is used in connection with the
Singapore Term Loan Facility, it shall also mean any day other than a Saturday,
Sunday or any other day on which commercial banks are authorized to close under
the Laws of, or are in fact closed in, Singapore or Hong Kong.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital assets in accordance with GAAP.

“Capital Lease” means a lease that meets one or more of the following criteria:
(a) the lease term is greater than 75% of the property’s estimated economic
life; (b) the lease contains an option to purchase the property for less than
fair market value; (c) ownership of the property is transferred to the lessee at
the end of the lease term; or (d) the present value of the lease payments
exceeds 90% of the fair market value of the property.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C-BA Issuer
or Swing Line Lender (as applicable) and the Revolving Lenders, as collateral
for L/C-BA Obligations, Obligations in respect of Swing Line Loans, or
obligations of Revolving Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the L/C-BA Issuer or Swing Line Lender benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C-BA Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.





13

--------------------------------------------------------------------------------

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms of this Agreement to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case, in its capacity as
a party to such Cash Management Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of WFS entitled to vote for
members of the board of directors or equivalent governing body of WFS on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of WFS cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a





14

--------------------------------------------------------------------------------

 

member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

“Clean Bankers’ Acceptance” or “Clean BA” means a negotiable time draft drawn on
and accepted by the L/C-BA Issuer pursuant to Section 2.03(a) to finance the
purchase of fuel or freight expenses in connection with the shipment of fuel or
to finance insurance, port charges or advances on purchases of fuel.

“Closing Date” means October 10, 2013, the date on which all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with Section
10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property of the Loan Parties that is, or is intended
under the terms of the Collateral Documents, to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties, including
without limitation, all Cash Collateral, as collateral security for the
Obligations.

“Collateral Documents” means, collectively, the Pledge Agreement (and each
Pledge Joinder Agreement), the Notice of Negative Pledge Agreement, any
agreement creating or perfecting rights in Cash Collateral posted by or on
behalf of the Borrowers pursuant to the provisions of Section 2.15 of this
Agreement, and each of the other agreements, instruments, documents,
certificates, or financing statements that creates, perfects or protects, or
purports to create, perfect or protect a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties in any Collateral.

“Commitment” means an Initial Domestic Term Loan Commitment, a 2015 Domestic
Term Loan Commitment, a Singapore Term Loan Commitment or a Revolving
Commitment, as the context may require. 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A-1, with respect to Revolving Loans, the Initial
Domestic Term Loans and the 2015 Domestic Term Loans and in the form of Exhibit
A-2, with respect to Singapore Term Loans, in each case, or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrowing Agent or WFS Singapore, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 “Compliance Certificate” means a certificate substantially in the form of
Exhibit E.





15

--------------------------------------------------------------------------------

 

“Consolidated Asset Coverage Amount” means, on any date of measurement, an
amount equal to the total of (a) the net book value of all accounts receivable
of WFS and its Restricted Subsidiaries on a consolidated basis as of such date,
other than accounts receivable that are subject to a Lien permitted under
Section 7.01(l) to secure Indebtedness incurred pursuant to Section 7.03(f)(ii),
 plus (b) the net book value of all inventory of WFS and its Restricted
Subsidiaries on a consolidated basis as of such date, other than inventory that
is subject to a Lien arising in connection with a Permitted Inventory Financing,
plus (c) the net book value of all fixed assets of WFS and its Restricted
Subsidiaries on a consolidated basis as of such date plus (d) the amount, if
any, by which the aggregate cash, cash equivalents and short term investments,
in each case not subject to any Lien (excluding any Liens created pursuant to
the Collateral Documents), then owned by WFS or Restricted Subsidiaries that
would be reflected on a consolidated balance sheet of such Persons at such time
exceed $15,000,000.

“Consolidated Asset Coverage Ratio” means, on any date of measurement the ratio
of (a) the Consolidated Asset Coverage Amount as of such date to (b) the sum of
(i) Consolidated Funded Indebtedness (excluding (A) the undrawn amount of all
standby letters of credit, (B) the outstanding amount of Indebtedness incurred
pursuant to Section 7.03(f)(ii) to the extent such Indebtedness is secured only
by Liens permitted under Section 7.01(l), and (C) the outstanding amount of
Permitted Inventory Financing) as of such date plus (ii) sixty-five percent
(65%) of accounts payable of WFS and its Restricted Subsidiaries on a
consolidated basis as of such date.

“Consolidated EBITDA” means, for any period, for WFS and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
WFS and its Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense for such period and (iv) other non-recurring expenses of
WFS and its Restricted Subsidiaries reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits of WFS and its
Restricted Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period; provided, that, (x) any period that
includes a Material Acquisition or Material Disposition such calculation shall
be subject to the adjustments set forth in Section 1.08 and (y) “Consolidated
EBITDA” for any such period shall include the aggregate amount of cash actually
distributed by any Unrestricted Subsidiary to WFS or any of its Restricted
Subsidiaries during such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
WFS and its Restricted Subsidiaries on a consolidated basis, the sum of, without
duplication, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Loans and L/C-BA Borrowings
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all obligations, direct or contingent arising under standby letters of
credit, bankers’ acceptances and bank guaranties, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capital Leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of





16

--------------------------------------------------------------------------------

 

the types specified in clauses (a) through (e) above of Persons other than WFS
or any Restricted Subsidiary, and (g) all Indebtedness of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which WFS or a Restricted Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to WFS or such
Restricted Subsidiary; provided that “Consolidated Funded Indebtedness” shall
not include the obligations of WFS with respect to the WFS Working Capital
Guarantee.

“Consolidated Interest Charges” means, for any period, for WFS and its
Restricted Subsidiaries on a consolidated basis, interest expense in accordance
with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date minus Capital Expenditures for such period to
(b) net cash Consolidated Interest Charges for the period of the four prior
fiscal quarters ending on such date; provided, that, during any period that
includes a Material Acquisition or Material Disposition such calculation shall
be subject to the adjustments set forth in Section 1.08.

“Consolidated Net Income” means, for any period, for WFS and its Restricted
Subsidiaries on a consolidated basis, the net income of WFS and its Restricted
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date minus all
Subordinated Debt as of such date to (b) Consolidated EBITDA for the period of
the four fiscal quarters most recently ended as of such date; provided, that,
during any period that includes a Material Acquisition or Material Disposition
such calculation shall be subject to the adjustments set forth in Section 1.08;
 provided further, that, for purposes of calculating the Consolidated Senior
Leverage Ratio, both (i) the lesser of (x) $200,000,000 and (y) the outstanding
face amount of standby letters of credit issued for the account of WFS and its
Restricted Subsidiaries as of such date and (ii) the amount of Permitted
Inventory Financing of WFS and its Restricted Subsidiaries as of such date,
shall be excluded from Consolidated Funded Indebtedness.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended as of such date; provided, that, during any period that includes a
Material Acquisition or Material Disposition such calculation shall be subject
to the adjustments set forth in Section 1.08;  provided further, that, for
purposes of calculating the Consolidated Total Leverage Ratio, both (i) the
lesser of (x) $200,000,000 and (y) the outstanding face amount of standby
letters of credit issued for the account of WFS and its Restricted Subsidiaries
as of such date and (ii) the amount of Permitted Inventory Financing of WFS and
its Restricted Subsidiaries as of such date, shall be excluded from Consolidated
Funded Indebtedness.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.





17

--------------------------------------------------------------------------------

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash, to the extent such debt security has not, as of any
applicable date of determination, been so converted. 

“Counterparty” means any financial institution (or any of its affiliates) with
which WFS or any of its Subsidiaries purchases and sells fuel and related
products and/or enters into Swap Contracts.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C-BA Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, judicial management, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and BA Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided,  however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum and (c) when used with respect to BA Fees, a rate equal to the
Bankers’ Acceptance Rate plus the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or, in the case
of any Revolving Lender, its participations in respect of Letters of Credit,
Bankers’ Acceptances or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder unless (x) such failure has been cured or
(y) such Lender notifies the Administrative Agent and any Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified any Borrower, the Administrative Agent
or any other Lender that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit





18

--------------------------------------------------------------------------------

 

(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
reasonably satisfactory to the Administrative Agent that it will comply with its
funding obligations (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrowing Agent), or (d) has, or has a direct
or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had a receiver, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it; provided that such
Lender shall not be a Defaulting Lender solely by virtue of the control of or
any ownership or acquisition of any equity interest in that Lender (or any
direct or indirect parent company thereof) by a Governmental Authority.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 “Direct Foreign Subsidiary” means a Foreign Subsidiary a majority of whose
Voting Securities, or a majority of whose Subsidiary Securities, are directly
owned by WFS or a Domestic Subsidiary of WFS that is a Guarantor.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; for the avoidance of doubt, “Disposition” shall not
include Equity Issuances.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Domestic Term Loan” means an Initial Domestic Term Loan or a 2015 Domestic Term
Loan. 

“Domestic Term Loan Borrowing” means either an Initial Domestic Term Loan
Borrowing or a 2015 Domestic Term Loan Borrowing.

“Domestic Term Loan Commitment” means either an Initial Domestic Term Loan
Commitment or a 2015 Domestic Term Loan Commitment. 

“Domestic Term Loan Facilities” means the Initial Domestic Term Loan Facility
and the 2015 Domestic Term Loan Facility. 

“Domestic Term Loan Lender” means, at any time, an Initial Domestic Term Loan
Lender or a 2015 Domestic Term Loan Lender. 





19

--------------------------------------------------------------------------------

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries (other than an Unrestricted Subsidiary) directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a





20

--------------------------------------------------------------------------------

 

Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrowers or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time determined two Business Days prior to
such date for Dollar deposits with a term of one month commencing that day;

provided that (i) if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement and (ii) to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute





21

--------------------------------------------------------------------------------

 

an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to the Guaranty and any other “keepwell, support
or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C-BA Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed or
assessed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed or
assessed by any other jurisdiction in which any Borrower is located, (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrowers under Section 10.13), (i) any United
States withholding tax that is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) any
withholding tax that is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii) or Section 3.01(e)(iv), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 3.01(a) or (c), (e) any Taxes imposed on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient (or the
failure of any other Person if such failure would trigger a failure by such
recipient) to satisfy the applicable requirements as set forth in FATCA or to
comply with Section 3.01(e)(iii), and (f) in the case of a Singapore Term Loan
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 10.13), (i) any Singapore withholding tax that is required to be imposed
or assessed on amounts payable to such Singapore Term Loan Lender pursuant to
the laws in force at the time such Singapore Term Loan Lender becomes a party
hereto, (ii) any Singapore withholding tax that is attributable to such
Singapore Term Loan Lender’s failure to comply with clause (c) of Section
3.01(e)(i) and (iii) any Singapore withholding tax if the Singapore Term Loan
Lender’s applicable lending office is not Singapore.

“Existing Credit Agreement” has the meaning specified in the Recitals hereto.

“Existing Letters of Credit” means the Letters of Credit set forth on
Schedule 1.02.  

“Existing Loan Documents” has the meaning specified in Section 1.01(b).





22

--------------------------------------------------------------------------------

 

“Extraordinary Receipt” means proceeds of insurance (other than proceeds of (a)
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings and (b) liability insurance) or condemnation
awards (and payments in lieu thereof).

“Facility” means the Initial Domestic Term Loan Facility, the 2015 Domestic Term
Loan Facility, the Singapore Term Loan Facility or the Revolving Credit
Facility, as the context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Borrowers shall have permanently terminated the
credit facilities provided hereunder by final payment in full of all Outstanding
Amounts, together with all accrued and unpaid interest and fees thereon, other
than (i) the undrawn portion of Letters of Credit, (ii) the aggregate face
amount of all outstanding Bankers’ Acceptances and (iii) all Letter of Credit
Fees and BA Fees relating thereto accruing after such date (which fees shall be
payable solely for the account of the L/C-BA Issuer and shall be computed (based
on interest rates and the Applicable Rates then in effect) on such undrawn
amounts to the respective expiry dates of the Letters of Credit and on such
aggregate face amount of Bankers’ Acceptances to the respective maturity dates
thereof), that have, in each case, been fully Cash Collateralized or as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the L/C-BA Issuer shall have been made; (b) all Commitments shall have
terminated or expired; (c) the obligations and liabilities of the Borrowers and
each other Loan Party under all Secured Cash Management Agreements and Secured
Hedge Agreements shall have been fully, finally and irrevocably paid and
satisfied in full and the Secured Cash Management Agreements and Secured Hedge
Agreements shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto;
and (d) the Borrowers and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their other respective obligations
and liabilities arising under the Loan Documents, including with respect to the
Borrowers and the Obligations (except for future obligations consisting of
continuing indemnities and other contingent Obligations of any Borrower or any
other Loan Party that may be owing to the Administrative Agent, any of its
Related Parties or any Lender pursuant to the Loan Documents and expressly
survive termination of the Credit Agreement or any other Loan Document).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code..

“Fee Letter” means each of the BofA Fee Letter, the Singapore Agent Fee Letter,
the Joint Fee Letter, or any other fee letter that may be entered into between
the Borrowing Agent and a Joint Lead Arranger, collectively, the “Fee Letters.”





23

--------------------------------------------------------------------------------

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the relevant Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of the L/C-BA
Issuer).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C-BA Issuer, such Defaulting
Lender’s Applicable Revolving Percentage of the outstanding L/C-BA Obligations
other than L/C-BA Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Revolving Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, that, references to
GAAP in this Agreement shall not be interpreted to require or permit any
Unrestricted Subsidiary to be consolidated with WFS and its Subsidiaries in the
calculation of financial covenants set forth in Section 7.11 or any other
provision in this Agreement. 





24

--------------------------------------------------------------------------------

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means WFS, each other Loan Party as of the Closing Date (for so long
as it remains a Loan Party) and each other Subsidiary that becomes a Guarantor
pursuant to Section 6.12, collectively, the “Guarantors.”

“Guaranty” means the Third Amended and Restated Guaranty dated as of the date
hereof made by the Guarantors in favor of the Administrative Agent on behalf of
the Secured Parties, substantially in the form of Exhibit H, as supplemented
from time to time by execution and delivery of Guaranty Joinder Agreements
pursuant to Section 6.12.

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Restricted Subsidiary to the Administrative Agent pursuant to
Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.





25

--------------------------------------------------------------------------------

 

“Hedge Bank” means any Person that, (a) at the time it enters into an interest
rate Swap Contract not prohibited by the terms of this Agreement, is a Lender or
an Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to an interest rate Swap Contract not prohibited by the terms
of this Agreement, in each case, in its capacity as a party to such Swap
Contract.

“HSBC” means HSBC Bank USA, National Association.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 90 days);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)Capital Leases and Synthetic Lease Obligations;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.





26

--------------------------------------------------------------------------------

 

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Domestic Term Loan” means an advance made by any Initial Domestic Term
Loan Lender under the Initial Domestic Term Loan Facility.

“Initial Domestic Term Loan Borrowing” means, collectively, the borrowing funded
under the Existing Credit Agreement by the Domestic Term Loan Lenders pursuant
to Section 2.01(a)(i) thereof consisting of simultaneous Initial Domestic Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period.

“Initial Domestic Term Loan Commitment” means, as to each Initial Domestic Term
Loan Lender (as of the Closing Date), its obligation to have made Initial
Domestic Term Loans to WFS pursuant to Section 2.01(a)(i) under the Existing
Credit Agreement in the principal amount set forth opposite such Initial
Domestic Term Loan Lender’s name on Schedule 2.01 under the caption “Initial
Domestic Term Loan Commitment.”

“Initial Domestic Term Loan Facility” means the facility described in Section
2.01(a)(i) providing for the making of Initial Domestic Term Loans to WFS by the
Initial Domestic Term Loan Lenders initially funded in the aggregate principal
amount of $250,000,000 pursuant to that certain Amendment No. 1 to the Existing
Credit Agreement, $50,000,000 of which was converted to Singapore Term Loans
pursuant to that certain Amendment No. 2 and Joinder Agreement to the Existing
Credit Agreement, and outstanding in the principal amount of $193,030,000 as of
the Amendment No. 1 Effective Date.

“Initial Domestic Term Loan Lender” means, at any time, any Lender that holds
Initial Domestic Term Loans at such time.

 “Intercreditor Agreement” means an intercreditor and/or subordination agreement
to be entered into with the Senior Note Holders, such agreement to be in form
and substance satisfactory to the Administrative Agent (on behalf of the Secured
Parties) in its sole discretion. 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided,  however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made (with Swing Line Loans being deemed made under the Revolving
Facility for purposes of this definition).

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days, or one, two, three
or six months thereafter, as selected by the Borrowing Agent in its Committed
Loan Notice, or such other period that is twelve months or less requested by the
Borrowers and consented to by all the Appropriate Lenders; provided that:





27

--------------------------------------------------------------------------------

 

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRC” means IRC Oil Technics, Inc., a Delaware corporation.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means (i) with respect to any Letter of Credit or Acceptance
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by the L/C-BA Issuer and the Borrowing Agent, any
Borrower or any Restricted Subsidiary in favor of the L/C-BA Issuer and relating
to such Letter of Credit or Acceptance Credit, and (ii) with respect to any
Clean BA, the Bankers’ Acceptance Request made by the Borrowing Agent to the
L/C-BA Issuer relating to such Clean BA.

“Joint Fee Letter” means the letter agreement, dated September 24, 2013, among
the Borrowing Agent, on behalf of the Borrowers, Bank of America, MLPFS, Wells
Fargo Bank, National Association, Wells Fargo Securities, LLC and HSBC.

“Joint Lead Arranger” means each of MLPFS, Wells Fargo Securities, LLC, and
HSBC, in each case, in its capacity as a joint lead arranger and a joint book
manager, collectively, the “Joint Lead Arrangers.”





28

--------------------------------------------------------------------------------

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C-BA Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C-BA Borrowing in accordance with
its Applicable Revolving Percentage.

“L/C-BA Borrowing” means an extension of credit resulting from (i) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (ii) a payment
of a Bankers’ Acceptance upon presentation, in each case, which has not been
either (x) reimbursed on the date when made or (y) refinanced as a Revolving
Borrowing.

“L/C-BA Credit Extension” means, with respect to any Letter of Credit or
Bankers’ Acceptance, the issuance thereof or, in the case of Letters of Credit,
the extension of the expiry date thereof, or the renewal or increase of the
amount thereof.

“L/C-BA Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit and Bankers’ Acceptances hereunder, HSBC, in its capacity as issuer of
Letters of Credit hereunder, or both, as the context may require, or any
successor issuer or issuers of Letters of Credit and/or Bankers’ Acceptances
hereunder.

“L/C-BA Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
sum of the maximum aggregate amount which is, or at any time thereafter may
become, payable by the L/C-BA Issuer under all then-outstanding Bankers’
Acceptances, plus the aggregate of all Unreimbursed Amounts, including all
L/C-BA Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“L/C-BA Sublimit” means an amount equal to $400,000,000.  The L/C-BA Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.

“L/C Issued BA” means a negotiable time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the L/C-BA Issuer under presentation of
documents by the beneficiary of an Acceptance Credit pursuant to Section 2.03
hereof, in the standard form for bankers’ acceptances of the L/C-BA Issuer.

“Lender” has the meaning specified in the introductory paragraph hereto, and, as
the context requires, includes the Swing Line Lender.





29

--------------------------------------------------------------------------------

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
or an Affiliate of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrowing Agent and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit (including an Acceptance Credit) or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C-BA Issuer and, in the case of any Acceptance Credit, shall include
the related Acceptance Documents.

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Notes (if any), each Issuer Document,
the Fee Letters, the Guaranty (including each Guaranty Joinder Agreement), the
Collateral Documents, the Intercreditor Agreement (if any), the Subordination
Agreements (if any), and all other instruments, documents or agreements
heretofore or hereafter executed or delivered by a Loan Party to or in favor of
the Administrative Agent or any Lender in connection with the Loans made and
transactions contemplated by any of the foregoing, in each case, as amended,
restated, supplemented or otherwise modified from time to time.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means any Acquisition consummated after the Closing Date
involving aggregate consideration in excess of $25,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, liabilities (actual or
contingent), condition (financial or otherwise) of WFS and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Loan Parties to perform their obligations under the Loan Documents; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of the Loan Documents.





30

--------------------------------------------------------------------------------

 

“Material Contract” means with respect to any Person, each contract that would
be required to be disclosed as a material contract or a material definitive
agreement pursuant to SEC regulations.

“Material Disposition” means any Disposition consummated after the Closing Date
involving aggregate consideration in excess of $25,000,000.

“Material Subsidiary” means a Subsidiary whose aggregate book value of assets
(including Equity Interests in other Subsidiaries but excluding Investments that
are eliminated in consolidation) is equal to or greater than five percent (5%)
of the aggregate book value of assets of WFS and its Subsidiaries on a
consolidated basis as of the end of WFS’s most recently completed fiscal year;
provided that for the purposes of this Agreement and the other Loan Documents,
no Unrestricted Subsidiary shall be deemed a Material Subsidiary.

“Maturity Date” means October 10, 2018; provided,  however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.  

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrowers or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries (other than an Unrestricted Subsidiary), or any
Extraordinary Receipt received or paid to the account of any Loan Party or any
of its Subsidiaries (other than an Unrestricted Subsidiary), the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) Indebtedness (including
the principal thereof, premium (if any), and interest thereon) that is secured
by the applicable asset and that is required to be repaid in connection with
such transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction and (C) taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds.

“Netting Arrangement” means a multi-party netting arrangement between (i) any
group including only WFS and/or any Domestic Subsidiaries, on the one hand, and
a Counterparty, on the other hand, relating to the netting of the settlement of
amounts owed under contracts for the purchase and sale of fuel and related
products and/or Swap Contracts between any of the parties





31

--------------------------------------------------------------------------------

 

thereto or (ii) any group including only Foreign Subsidiaries, on the one hand,
and a Counterparty, on the other hand, relating to the netting of the settlement
of amounts owed under contracts for the purchase and sale of fuel and related
products and/or Swap Contracts between any of the parties thereto.

“Note” means a Term Loan Note or a Revolving Note, as the context may require.

“Notice of Negative Pledge Agreement” means the Notice of Negative Pledge
Agreement dated as of September 8, 2010 made by WFS and certain of its
Subsidiaries party thereto in favor of the Administrative Agent on behalf of the
Secured Parties.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Bankers’ Acceptance,
Secured Cash Management Agreement or Secured Hedge Agreement, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided however,
the Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.  Notwithstanding anything to the contrary contained
in any Loan Document, the Obligations of WFS Europe and WFS Singapore shall not
include Loans made to, or Letters of Credit or Bankers’ Acceptances issued for
the account of, WFS or any of its Domestic Subsidiaries; provided,  however, for
the sake of clarity, (i) the Obligations of WFS Europe and WFS Singapore shall
include all of the foregoing with respect to Revolving Loans the proceeds of
which are used for the benefit of WFS Europe or WFS Singapore, as applicable, in
which case, such proceeds shall be deemed Revolving Borrowings incurred by WFS
Europe or WFS Singapore, as applicable, through WFS, acting in its capacity as
Borrowing Agent, (ii) the Obligations of WFS Europe and WFS Singapore for Loans
advanced and Letters of Credit and Bankers’ Acceptances issued for the account
of either WFS Europe or WFS Singapore or any of their Foreign Subsidiaries shall
be joint and several, (iii) the Obligations of WFS shall include Loans made to,
and Letters of Credit and Bankers’ Acceptances issued for the account of, WFS
Europe and WFS Singapore or any of their Subsidiaries.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or





32

--------------------------------------------------------------------------------

 

organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Revolving Loans occurring on
such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; (iii)
with respect to any L/C-BA Obligations on any date, the amount of the aggregate
outstanding amount of such L/C-BA Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts; and (iv) with
respect to the Term Loan on any date, the aggregate outstanding principal amount
thereof after giving effect to any prepayments or repayments thereof occurring
on such date.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrowers and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisitions” means Acquisitions permitted by Section 7.02(f).

“Permitted Call Spread Swap Agreements” means (a) any Swap Contract (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which WFS acquires an option requiring the counterparty thereto to
deliver to WFS shares of common stock of WFS, the cash value of such shares or a
combination thereof from time to time upon the exercise of such option and (b)
any Swap Contract pursuant to which any Borrower issues to the counterparty
thereto warrants to acquire common stock WFS (whether such warrant is settled in
shares, cash or a combination thereof), in each case entered into by WFS in
connection with the issuance of Convertible Debt Securities; provided that the
terms, conditions and covenants of





33

--------------------------------------------------------------------------------

 

each such Swap Contract are customary for Swap Contracts of such type (as
reasonably determined by the Board of Directors of WFS in good faith).  For
purposes of this definition, the term “Swap Contract” shall include any stock
option or warrant agreement for the purchase of Equity Interests of WFS. 

“Permitted Convertible Notes” means any unsecured Indebtedness issued pursuant
to Approved Convertible Debt Documents.    

“Permitted Inventory Financing” means any Indebtedness of WFS or any of its
Restricted Subsidiaries incurred pursuant to Section 7.03(q). 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrowers or
any ERISA Affiliate or any such Plan to which the Borrowers or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Third Amended and Restated Pledge Agreement dated
as of the date hereof made by WFS and certain of its Subsidiaries party thereto
in favor of the Administrative Agent on behalf of the Secured Parties pursuant
to which the Pledged Interests are pledged, substantially in the form of
Exhibit I, as supplemented from time to by the execution and delivery of Pledge
Joinder Agreements pursuant to Section 6.12, as the same may be otherwise
supplemented (including by Pledge Agreement Supplement).

“Pledge Agreement Supplement” means, with respect to the Pledge Agreement, the
Pledge Agreement Supplement in the form affixed as an Exhibit to the Pledge
Agreement.

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by
each Borrower or a Restricted Subsidiary, as applicable, to the Administrative
Agent pursuant to Section 6.12.

“Pledged Interests” means (i) the Subsidiary Securities of each of the existing
or hereafter organized or acquired Restricted Subsidiaries that are Domestic
Subsidiaries of (A) WFS (other than IRC and Resource Recovery), or
(B) Guarantors that are themselves Domestic Subsidiaries and which, in each
case, are directly held by either WFS or a Domestic Subsidiary thereof that is a
Guarantor; and (ii) 65% of the Voting Securities of (or if the relevant Person
shall own less than 65% of such Voting Securities, then 100% of the Voting
Securities owned by such Person so long as the aggregate amount of such Voting
Securities pledged by WFS and its Affiliates does not exceed 65% of the
aggregate amount of such Voting Securities of) and 100% of the nonvoting
Subsidiary Securities of each of the existing or hereafter organized or acquired
Restricted Subsidiaries that are Direct Foreign Subsidiaries of (A) WFS (other
than Atlantic Fuel Services) or (B) Guarantors that are themselves Domestic
Subsidiaries.





34

--------------------------------------------------------------------------------

 

“Pro Rata Share” means, (a) with respect to each Initial Domestic Term Loan
Lender, the percentage (carried out to the ninth decimal place) of the principal
amount of the Initial Domestic Term Loan funded by such Initial Domestic Term
Loan Lender, after giving effect to any subsequent assignments made pursuant to
the terms hereof, (b) with respect to each 2015 Domestic Term Loan Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the 2015 Domestic Term Loan funded by such 2015 Domestic Term Loan Lender, after
giving effect to any subsequent assignments made pursuant to the terms hereof,
and (c) means, with respect to each Singapore Term Loan Lender, the percentage
(carried out to the ninth decimal place) of the principal amount of the
Singapore Term Loan funded by such Singapore Term Loan Lender, after giving
effect to any subsequent assignments made pursuant to the terms hereof.  The Pro
Rata Share of each Singapore Term Loan Lender as of the Amendment No. 1
Effective Date is set forth opposite the name of such Singapore Term Loan Lender
on Schedule 2.01 and thereafter, as applicable in the Assignment and Assumption
pursuant to which such Singapore Term Loan Lender becomes a party hereto.  The
Pro Rata Share of each Initial Domestic Term Loan Lender as of the Amendment No.
1 Effective Date is set forth opposite the name of such Initial Domestic Term
Loan Lender on Schedule 2.01 and thereafter, as applicable in the Assignment and
Assumption pursuant to which such Initial Domestic Term Loan Lender becomes a
party hereto.  The Pro Rata Share of each 2015 Domestic Term Loan Lender as of
the Amendment No. 1 Effective Date is set forth opposite the name of such 2015
Domestic Term Loan Lender on Schedule 2.01 and thereafter, as applicable in the
Assignment and Assumption pursuant to which such 2015 Domestic Term Loan Lender
becomes a party hereto.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Related Rights and Property” means, in connection with any receivable that is
either (i) Disposed of pursuant to Section 7.05(e) or (ii) encumbered by a Lien
securing Indebtedness permitted under Section 7.03(f)(ii), (a) all of WFS’ or
the applicable Subsidiary’s interest in all goods represented by such receivable
and in all goods returned by, or reclaimed, repossessed, or recovered from, the
account debtor in respect of such receivable; (b) all of WFS’ or the applicable
Subsidiary’s books, records, computer tapes, programs, and ledger books arising
from or relating to such receivable; (c) all of WFS’ or the applicable
Subsidiary’s rights in and to (but not its obligations under) the contract or
agreement, in whatever form, which gave rise to such receivable; (d) all
“accounts”, “instruments”, “general intangibles”, “documents”, “chattel paper”,
and “letter of credit rights” (as each such term is defined in the applicable
Uniform Commercial Code) related to such receivable; (e) all of the collections
or payments received and all of WFS’ or the applicable Subsidiary’s rights to
receive payment and collections on such receivable; (f) all of WFS’ or the
applicable Subsidiary’s rights as an unpaid lienor or vendor of such goods; (g)
all of WFS’ or the applicable Subsidiary’s rights of stoppage in transit,
replevin, and reclamation relating to such goods or such receivable; (h) all of
WFS’ or the applicable Subsidiary’s rights in and to all security for such goods
or the payment of such receivable and





35

--------------------------------------------------------------------------------

 

guaranties thereof; (i) any collections or casualty insurance proceeds or
proceeds from any trade receivables or other insurance collected or paid on
account of such receivable or any of the foregoing; (j) all of WFS’ or the
applicable Subsidiary’s rights against third parties with respect thereto; and
(k) all other rights with respect to such receivable customarily pledged
pursuant to receivables financings, factorings or securitizations.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice,
(b) with respect to an L/C-BA Credit Extension, a Letter of Credit Application,
and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required 2015 Domestic Term Loan Lenders” means, as of any date of
determination, 2015 Domestic Term Loan Lenders holding more than 50% of the 2015
Domestic Term Loan Facility on such date; provided that the portion of the 2015
Domestic Term Loan Facility held by any Defaulting Lender (other than any Voting
Defaulting Lender) shall be excluded for purposes of making a determination of
Required 2015 Domestic Term Loan Lenders.

 “Required Initial Domestic Term Loan Lenders” means, as of any date of
determination, Initial Domestic Term Loan Lenders holding more than 50% of the
Initial Domestic Term Loan Facility on such date; provided that the portion of
the Initial Domestic Term Loan Facility held by any Defaulting Lender (other
than any Voting Defaulting Lender) shall be excluded for purposes of making a
determination of Required Initial Domestic Term Loan Lenders.

“Required Facility Lenders” means (a) for the Revolving Credit Facility, the
Required Revolving Lenders, (b) for the Initial Domestic Term Loan Facility, the
Required Initial Domestic Term Loan Lenders, (c) for the 2015 Domestic Term Loan
Facility, the Required 2015 Domestic Term Loan Lenders, and (d) for the
Singapore Term Loan Facility, the Required Singapore Term Loan Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings on such date (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C-BA Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition) and (b) the aggregate
unused Revolving Commitments on such date; provided that the unused Revolving
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender (other than a Voting Defaulting Lender) shall be excluded
for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Revolving Lender for purposes of this definition) and (b) aggregate
unused Revolving Commitments; provided that the unused Revolving Commitment of,
and the portion of the Total Revolving Outstandings held or deemed





36

--------------------------------------------------------------------------------

 

held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.

“Required Singapore Term Loan Lenders” means, as of any date of determination,
Singapore Term Loan Lenders holding more than 50% of the Singapore Term Loan
Facility on such date; provided that the portion of the Singapore Term Loan
Facility held by any Defaulting Lender (other than any Voting Defaulting Lender)
shall be excluded for purposes of making a determination of Required Singapore
Term Loan Lenders.

“Responsible Officer” means the chief executive officer, president, senior vice
president, chief financial officer, treasurer, assistant treasurer, controller,
manager, director, managing director or general manager of a Loan Party, and
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Resource Recovery” means Resource Recovery of America, Inc., a Florida
corporation.

“Restatement” has the meaning specified in the Recitals hereto.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrowers or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof), (b) any
prepayment, redemption, purchase, repurchase, defeasance or other satisfaction
prior to the scheduled maturity thereof in any manner of, or any payment in
violation of any subordination terms of, any Subordinated Debt, and (c) any
payment made by WFS under and with respect to the WFS Working Capital Guarantee.

“Restricted Subsidiary” means any Subsidiary of WFS other than any Unrestricted
Subsidiary. 

“Revolving Borrowing” means a borrowing made by the Revolving Lenders pursuant
to Section 2.01(b) consisting of simultaneous Revolving Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(b),
(b) purchase participations in L/C-BA Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate





37

--------------------------------------------------------------------------------

 

principal amount at any one time outstanding not to exceed the amount set forth
opposite such Revolving Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Revolving Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  As of the Amendment No. 1 Effective Date, the aggregate amount
of the Revolving Commitments is $1,258,712,500.

“Revolving Credit Facility” means the facility described in Article II providing
for Revolving Loans, Swing Line Loans and Letters of Credit to or for the
benefit of Borrower by the Revolving Lenders, Swing Line Lender or L/C-BA
Issuer, as the case may be, in the maximum aggregate principal amount at any
time outstanding of $1,258,712,500, as adjusted from time to time pursuant to
the terms of this Agreement.

“Revolving Lender” means (a) at any time during the Availability Period, any
Lender that has a Revolving Commitment at such time, and (b) at any time
thereafter, any Lender that holds Revolving Loans at such time.

“Revolving Loan” has the meaning specified in Section 2.01(c).

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swing Line Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit D-1.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the
European Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions
authority that is based in a jurisdiction (i) in which WFS or its Restricted
Subsidiaries are organized or (ii) which otherwise has the authority to
administer or enforce international economic sanctions applicable to WFS or any
of its Restricted Subsidiaries.  

 

 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract not prohibited
by the terms of this Agreement that is entered into by and between any Loan
Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C-BA Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

“Senior Note Agreement” means any indenture, note purchase agreement or similar
agreement evidencing secured Indebtedness of the Borrowers or any Restricted
Subsidiary which ranks pari passu with, or junior in right of payment to, the
Indebtedness evidenced by the Loan Documents and is subject to an Intercreditor
Agreement.





38

--------------------------------------------------------------------------------

 

“Senior Note Documents” means the Senior Note Agreement and each other material
agreement, instrument or other document executed in connection therewith.

“Senior Note Holders” means lenders under, or holders of, Senior Note
Indebtedness.

“Senior Note Indebtedness” means any secured Indebtedness outstanding under the
Senior Note Agreement and the other Senior Note Documents.

“Singapore Agent” means Bank of America, N.A., Singapore Branch.

“Singapore Agent Fee Letter” means the letter agreement dated April 10, 2012
between WFS Singapore, Bank of America, and Bank of America Singapore. 

“Singapore Term Loan” means an advance made by any Singapore Term Loan Lender
under the Singapore Term Loan Facility.

“Singapore Term Loan Borrowing” means, collectively, the borrowing funded under
the Existing Credit Agreement by the Singapore Term Loan Lenders pursuant to
Section 2.01(a)(ii) thereof, consisting of simultaneous Singapore Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period. 

“Singapore Term Loan Commitment” means, as to each Singapore Term Loan Lender
(as of the Closing Date), its obligation to have made Singapore Term Loans to
WFS Singapore pursuant to Section 2.01(a)(ii) under the Existing Credit
Agreement in the principal amount set forth opposite such Singapore Term Loan
Lender’s name on Schedule 2.01 under the caption “Singapore Term Loan
Commitment.” 

“Singapore Term Loan Facility” means the facility described in Section
2.01(a)(ii) providing for the making of Singapore Term Loans to WFS Singapore by
the Singapore Term Loan Lenders in the original aggregate principal amount of
$50,000,000 and outstanding in the principal amount of $48,257,500 as of the
Amendment No. 1 Effective Date.

“Singapore Term Loan Lender” means, at any time, any Lender that holds Singapore
Term Loans at such time.

“Solvency” and “Solvent” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.





39

--------------------------------------------------------------------------------

 

“Subordinated Debt” means any (i) unsecured Indebtedness of any Borrower or any
Restricted Subsidiary which is subordinated to the Obligations on terms and
conditions satisfactory to the Administrative Agent pursuant to a Subordination
Agreement and is otherwise is subject to covenants, pricing and other terms
(including amortization) which have been approved in writing by the
Administrative Agent and (ii) Indebtedness represented by any Permitted
Convertible Notes.

“Subordination Agreement” means a subordination agreement executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders, in
form and substance satisfactory to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect Subsidiary
or Subsidiaries of WFS.

“Subsidiary Securities” means the Equity Interests issued by or equity
participations in any Restricted Subsidiary, whether or not constituting a
“security” under Article 8 of the Uniform Commercial Code as in effect in any
jurisdiction.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act. 

 “Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and





40

--------------------------------------------------------------------------------

 

termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor Swing Line Lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrowing Agent.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means an Initial Domestic Term Loan, a 2015 Domestic Term Loan or a
Singapore Term Loan, as the context may require.

“Term Loan Note” means, as the context requires, a promissory note made (a) by
WFS in favor of an Initial Domestic Term Loan Lender evidencing Initial Domestic
Term Loans made by such Initial Domestic Term Loan Lender, substantially in the
form of Exhibit D-2, (b) by WFS in favor of a 2015 Domestic Term Loan Lender
evidencing 2015 Domestic Term Loans made by such 2015 Domestic Term Loan Lender,
substantially in the form of Exhibit D-2  or (b) by WFS Singapore in favor of a
Singapore Term Loan Lender evidencing Singapore Term Loans made by such
Singapore Term Loan Lender, substantially in the form of Exhibit D‑3.

“Threshold Amount” means $45,000,000.





41

--------------------------------------------------------------------------------

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C-BA Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C-BA Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Undisclosed Administration” means, with respect to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a Governmental Authority under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed. 

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).

“Unrestricted Subsidiary” means each Subsidiary designated as an Unrestricted
Subsidiary by WFS (and approved by the Administrative Agent, which approval
shall not be unreasonably withheld or delayed). 

“Voting Defaulting Lender” means a Domestic Term Loan Lender or a Singapore Term
Loan Lender that is a Defaulting Lender solely by virtue of such Lender’s parent
having taken an action, or become subject to a proceeding or appointment, that
is described in clause (d) of the definition of “Defaulting Lender”.

“Voting Securities” means Equity Interests issued by any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency.

“WFS” has the meaning specified in the introductory paragraph hereto.

“WFS Europe” has the meaning specified in the introductory paragraph hereto.





42

--------------------------------------------------------------------------------

 

“WFS Singapore” has the meaning specified in the introductory paragraph hereto.

“WFS Working Capital Guarantee” means a guarantee by WFS of either (a)
receivables owed by any Person (other than WFS or any of its Subsidiaries) to an
Unrestricted Subsidiary or (b) payables owed by an Unrestricted Subsidiary to
any Person (other than WFS or any of its Subsidiaries) or (c) such other
arrangement as may be approved by the Administrative Agent.

1.03Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.04Accounting Terms.  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a





43

--------------------------------------------------------------------------------

 

manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of WFS
and its Restricted Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowing Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of WFS and its Subsidiaries or to the
determination of any amount for WFS and its Subsidiaries or WFS and its
Restricted Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that WFS is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

1.05Rounding.  Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided,  however, that with respect
to any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.08Adjustments for Material Acquisitions and Dispositions.  For each period of
four fiscal quarters ending following the date of any Material Acquisition or
Material Disposition consummated after the Closing Date, for purposes of
determining the Consolidated Total Leverage Ratio, the Consolidated Senior
Leverage Ratio and Consolidated Interest





44

--------------------------------------------------------------------------------

 

Coverage Ratio, the consolidated results of operations of WFS and its Restricted
Subsidiaries shall include the results of operations of the Person or assets
subject to such Material Acquisition or exclude the results of operations of the
Person or assets subject to such Material Disposition, as the case may be, on a
historical pro forma basis to the extent information in sufficient detail
concerning such historical results of such Person or assets is reasonably
available, and which amounts shall include only adjustments reasonably
satisfactory to Administrative Agent and shall not include any synergies
resulting from such Material Acquisition or adjustments resulting from such
Material Disposition other than those permitted pursuant to Regulation S-X of
the SEC.

ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Loans.

(a)(i)Initial Domestic Term Loan Borrowing. Each Initial Domestic Term Loan
Lender (as defined in the Existing Credit Agreement) severally agreed to make,
and has made under the Existing Credit Agreement, a single loan to WFS in an
aggregate amount equal to $200,000,000.  As of the Amendment No. 1 Effective
Date, the Initial Domestic Term Loan Borrowing consists of Initial Domestic Term
Loans made by the Initial Domestic Term Loan Lenders in accordance with their
respective Pro Rata Share, as of the Amendment No. 1 Effective Date, of the
Initial Domestic Term Loan Facility.  Amounts borrowed under this
Section 2.01(a)(i) and repaid or prepaid may not be reborrowed.  Initial
Domestic Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

(ii)Singapore Term Loan Borrowing.  Each Singapore Term Loan Lender severally
agreed to make, and has made under the Existing Credit Agreement, a single loan
to WFS Singapore in an amount equal to such Singapore Term Loan Lender’s
Singapore Term Loan Commitment.  As of the Amendment No. 1 Effective Date, the
Singapore Term Loan Borrowing consists of Singapore Term Loans made
simultaneously by the Singapore Term Loan Lenders in accordance with their
respective Pro Rata Share, as of the Amendment No. 1 Effective Date, of the
Singapore Term Loan Facility.  Amounts borrowed under this Section 2.01(a)(ii)
and repaid or prepaid may not be reborrowed.  Singapore Term Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

(iii)2015 Domestic Term Loan Borrowing.  Subject to the terms and conditions set
forth herein, each 2015 Domestic Term Loan Lender severally agrees to make a
single loan to WFS on the Amendment No. 1 Effective Date in an amount equal to
such 2015 Domestic Term Loan Lender’s 2015 Domestic Term Loan Commitment.  The
2015 Domestic Term Loan Borrowing shall consist of 2015 Domestic Term Loans made
simultaneously by the 2015 Domestic Term Loan Lenders in accordance with their
respective Pro Rata Share, as of the Amendment No. 1 Effective Date, of the 2015
Domestic Term Loan Facility.  Amounts borrowed under this Section 2.01(a)(iii)
and repaid or prepaid may not be reborrowed.  2015 Domestic Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.





45

--------------------------------------------------------------------------------

 

(b)Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans in Dollars (each such loan,
a “Revolving Loan”) to the Borrowers from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided,  however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments; and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Revolving Lender, plus such Revolving Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all L/C-BA Obligations, plus such
Revolving Lender’s Applicable Revolving Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Revolving
Commitment.  Within the limits of each Revolving Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

2.02Borrowings, Conversions and Continuations of Loans.  

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrowing Agent’s
(in the case of Revolving Loans and Domestic Term Loans) or WFS Singapore’s (in
the case of Singapore Term Loans) irrevocable notice to the Administrative
Agent, which may be given by (i) telephone or (ii) a Committed Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Committed Loan Notice.  Each such Committed Loan
Notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (B) on the requested date of any
Borrowing of Base Rate Loans; provided,  however, that if the Borrowing Agent or
WFS Singapore, as applicable, wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
(x) the Administrative Agent shall give prompt notice to the Appropriate Lenders
of such request and determine whether the requested Interest Period is
acceptable to all of them and (y) not later than 11:00 a.m., three Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrowing Agent or WFS Singapore, as
applicable (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders.  Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(d) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice for
Revolving Loans or Domestic Term Loans shall specify (i) the applicable Facility
and whether the Borrowing Agent is requesting a Borrowing, a conversion of Loans
from one Type to the other, as the case may be, under such Facility, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),





46

--------------------------------------------------------------------------------

 

(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  Each Committed Loan Notice for Singapore Term Loans (whether
telephonic or written) shall specify (i) whether WFS Singapore is requesting a
conversion of Loans from one Type to the other, as the case may be, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be converted or continued, (iv) the Type of Loans
to be borrowed or to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrowing Agent or WFS Singapore, as applicable, fails to specify a Type of Loan
in a Committed Loan Notice or if the Borrowing Agent or WFS Singapore, as
applicable, fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrowing Agent or WFS Singapore, as
applicable, requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.

(b)Following receipt of a Committed Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrowing
Agent or WFS Singapore, as applicable, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrowing Agent in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowing Agent
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrowing Agent;
provided,  however, that if, on the date the Committed Loan Notice with respect
to a Revolving Borrowing is given by the Borrowing Agent, there are L/C-BA
Borrowings outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C-BA Borrowings, and
second, shall be made available to the applicable Borrower as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Facility Lenders.





47

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall promptly notify the Borrowing Agent and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowing Agent and the Appropriate Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e)(i) After giving effect to all Domestic Term Loan Borrowings, all Singapore
Term Loan Borrowings, all conversions of Term Loans from one Type to the other,
and all continuations of Term Loans as the same Type, there shall not be more
than five (5) Interest Periods in effect in respect of each of the Domestic Term
Loan Facilities and the Singapore Term Loan Facility, and (ii) after giving
effect to all Revolving Borrowings, all conversions of Revolving Loans from one
Type to the other, and all continuations of Revolving Loans as the same Type,
there shall not be more than five (5) Interest Periods in effect in respect of
the Revolving Credit Facility.

2.03Letters of Credit.  

(a)The Letter of Credit–BA Commitment.

(i)Subject to the terms and conditions set forth herein, (A) the L/C-BA Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Maturity Date, to issue Letters of Credit and
Clean BAs for the account of any Borrower or a Restricted Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, (2) to honor drawings under the Letters of Credit and to
make payments under Bankers’ Acceptances; and (3) with respect to Acceptance
Credits, to create L/C Issued BAs in accordance with the terms thereof and
hereof, and (B) the Revolving Lenders severally agree to participate in Letters
of Credit and Bankers’ Acceptances issued for the account of the applicable
Borrower or applicable Restricted Subsidiary and any drawings or payments
thereunder; provided that (A) after giving effect to any L/C-BA Credit
Extension, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Revolving Lender, plus such Revolving Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all L/C-BA Obligations, plus such
Revolving Lender’s Applicable Revolving Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Commitment, and
(z) the Outstanding Amount of the L/C-BA Obligations shall not exceed the L/C-BA
Sublimit and (B) as to Clean BAs and Acceptance Credits, the Bankers’ Acceptance
created or to be created thereunder shall be an eligible bankers’ acceptance
under Section 13 of the Federal Reserve Act (12 U.S. C. §372).  Each request by
the Borrowing Agent for the issuance (or amendment, as applicable) of a Letter
of Credit or Bankers’ Acceptance, each of which shall identify the Borrower or
Restricted Subsidiary for whose account such Letter of Credit or Bankers’
Acceptance is to be issued, shall be deemed to be a representation by the
Borrowing Agent (on behalf of itself and the applicable Borrower or Restricted
Subsidiary) that the L/C-BA Credit Extension so requested complies with





48

--------------------------------------------------------------------------------

 

the conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit and Bankers’ Acceptances shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit and Bankers’ Acceptances to replace Letters of Credit
that have expired or that have been drawn upon and reimbursed and Bankers’
Acceptances that have matured and been reimbursed.  All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii)The L/C-BA Issuer shall not issue any Letter of Credit or Bankers’
Acceptance, if:

(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension unless the Required Revolving Lenders have approved such expiry date;

(B)the maturity date of any Bankers’ Acceptance would occur earlier than 30 or
later than 90 days from date of issuance, unless the Required Revolving Lenders
have approved such maturity date;

(C)the expiry date of such requested Letter of Credit, or the maturity date of
any Bankers’ Acceptance (including any L/C Issued BA issued under a Letter of
Credit), would occur after the Maturity Date, unless all the Revolving Lenders
have approved such expiry date or maturity date, as applicable; or

(D)such Letter of Credit or Bankers’ Acceptance is to be denominated in a
currency other than Dollars.

(iii)The L/C-BA Issuer shall not be under any obligation to issue any Letter of
Credit or Bankers’ Acceptance if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C-BA Issuer from issuing
such Letter of Credit or Bankers’ Acceptance, or any Law applicable to the
L/C-BA Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the L/C-BA Issuer
shall prohibit, or request that the L/C-BA Issuer refrain from, the issuance of
letters of credit or related bankers’ acceptances generally or such Letter of
Credit or Bankers’ Acceptance in particular or shall impose upon the L/C-BA
Issuer with respect to such Letter of Credit or Bankers’ Acceptance any
restriction, reserve or capital requirement (for which the L/C-BA Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C-BA Issuer any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and, in each case, which the L/C-BA Issuer in
good faith deems material to it;





49

--------------------------------------------------------------------------------

 

(B)the issuance of such Letter of Credit or Bankers’ Acceptance would violate
one or more policies of the L/C-BA Issuer, or the creation of such Bankers’
Acceptance would cause the L/C-BA Issuer to exceed the maximum amount of
outstanding bankers’ acceptances permitted by applicable law;

(C)except as otherwise agreed by the Administrative Agent and the L/C-BA Issuer,
such Letter of Credit or Bankers’ Acceptance is in an initial stated amount less
than $5,000;

(D)any Revolving Lender is at that time a Defaulting Lender, unless the L/C-BA
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C-BA Issuer (in its sole discretion) with the Borrowers or
such Defaulting Lender to eliminate the L/C-BA Issuer’s Fronting Exposure (after
giving effect to Section 2.16(a)(iv)) with respect to such Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C-BA Obligations as to which the L/C-BA Issuer
has Fronting Exposure, as it may elect in its sole discretion;

(E)such Bankers’ Acceptance is to be used for a purpose other than as described
in the last sentence of Section 2.03(c)(i); or

(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv)The L/C-BA Issuer shall not amend any Letter of Credit or Bankers’
Acceptance if the L/C-BA Issuer would not be permitted at such time to issue
such Letter of Credit or Bankers’ Acceptance in its amended form under the terms
hereof.

(v)The L/C-BA Issuer shall not be under any obligation to amend any Letter of
Credit or Bankers’ Acceptance if (A) the L/C-BA Issuer would have no obligation
at such time to issue such Letter of Credit or Bankers’ Acceptance in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit or Bankers’ Acceptance does not accept the proposed amendment to such
Letter of Credit or Bankers’ Acceptance.

(vi)The L/C-BA Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit or Bankers’ Acceptance issued by it and the documents
associated therewith, and the L/C-BA Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C-BA Issuer in connection with
Letters of Credit and Bankers’ Acceptances issued by it or proposed to be issued
by it and Issuer Documents pertaining to such Letters of Credit and Bankers’
Acceptances as fully as if the term “Administrative Agent” as used in Article IX
included the L/C-BA Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C-BA Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. 





50

--------------------------------------------------------------------------------

 

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowing Agent delivered to the L/C-BA Issuer which, in the
case of a Letter of Credit to be issued, shall be the L/C-BA Issuer as selected
by the Borrowing Agent (with a copy to the Administrative Agent) in the form of
a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrowing Agent.  Such Letter of Credit Application
must be received by the L/C-BA Issuer and the Administrative Agent not later
than 11:00 a.m. at least one Business Day (or such later date and time as the
Administrative Agent and the L/C-BA Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C-BA Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
applicable Borrower or Restricted Subsidiary on whose account the Letter of
Credit is being issued (which, in the absence of any such designation, shall be
the Borrowing Agent); (C) the amount thereof; (D) the expiry date thereof;
(E) the name and address of the beneficiary thereof; (F) the documents to be
presented by such beneficiary in case of any drawing thereunder; (G) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (H) the purpose and nature of the requested Letter of
Credit; and (I) such other matters as the L/C-BA Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C-BA Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the
L/C-BA Issuer may reasonably require.  Additionally, the Borrowing Agent shall,
and shall cause any other applicable Borrower or Restricted Subsidiary to,
furnish to the L/C-BA Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the L/C-BA Issuer or the
Administrative Agent may reasonably require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C-BA
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrowing Agent and, if not, the L/C-BA Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C-BA Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
the Borrowing Agent, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C-BA Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Restricted Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C-BA
Issuer’s usual and customary business practices.  Immediately upon the issuance
of each Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C-BA Issuer a
risk participation in such





51

--------------------------------------------------------------------------------

 

Letter of Credit in an amount equal to the product of such Revolving Lender’s
Applicable Revolving Percentage times the amount of such Letter of Credit.

(iii)If the Borrowing Agent so requests in any applicable Letter of Credit
Application, the L/C-BA Issuer may, in its sole and absolute discretion, agree
to issue a standby Letter of Credit that has automatic extension provisions
(each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C-BA Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C-BA Issuer, neither the
Borrowing Agent nor the applicable Borrower (or applicable Restricted
Subsidiary) shall be required to make a specific request to the L/C-BA Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C-BA Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Maturity Date; provided, however,
that the L/C-BA Issuer shall not permit any such extension if (A) the L/C-BA
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Revolving Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Revolving Lender, the Borrowing Agent or
the Borrowers (or applicable Restricted Subsidiary) for whose account the Letter
of Credit was issued that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C-BA
Issuer not to permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C-BA Issuer will also deliver to the Borrowing Agent (for further
delivery to the applicable Borrower or Restricted Subsidiary) and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Procedure for Issuance of Clean Bankers’ Acceptances. 

(i)Each Clean Bankers’ Acceptance shall be issued upon the request of the
Borrowing Agent delivered to the L/C-BA Issuer (with a copy to the
Administrative Agent) in the form of a Bankers’ Acceptance Request,
appropriately completed and signed by a Responsible Officer of the Borrowing
Agent.  Bankers’ Acceptances Requests may be delivered and accepted
electronically.  Such Bankers’ Acceptance Request must be received by the L/C-BA
Issuer and the Administrative Agent not later than 2:00 p.m. (or such later date
and time as the L/C-BA Issuer may agree in a particular instance in its sole
discretion) of the proposed issuance date.  Each Bankers’





52

--------------------------------------------------------------------------------

 

Acceptance Request shall specify in form and detail satisfactory to the L/C-BA
Issuer:  (A) the proposed issuance date of the requested Clean Bankers’
Acceptance (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the shipping information; (E) a description of the
fuel; and (F) such other matters as the L/C-BA Issuer may reasonably
require.  Each Clean Bankers’ Acceptance shall be in a minimum increment
$50,000, shall be endorsed in blank, shall cover the purchase or sale of fuel,
the payment of freight or the financing of insurance, port charges and advances
on purchases, shall mature on a Business Day up to ninety (90) days after the
date thereof, and shall not be payable prior to its stated maturity date.

(ii)Promptly after receipt of any Bankers’ Acceptance Request, the L/C-BA Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Bankers’ Acceptance Request
from the Borrowing Agent and, if not, the L/C-BA Issuer will provide the
Administrative Agent with a copy thereof.  Upon receipt by the L/C-BA Issuer of
confirmation from the Administrative Agent that the requested issuance is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the L/C-BA Issuer shall, on the requested date, issue a Clean
Bankers’ Acceptance for the account of the applicable Borrower or Restricted
Subsidiary, in each case in accordance with the L/C-BA Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Clean
Bankers’ Acceptance, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C-BA Issuer a
risk participation in such Clean Bankers’ Acceptance in an amount equal to the
product of such Revolving Lender’s Applicable Revolving Percentage times the
amount of such Clean Bankers’ Acceptance.

(iii)In the event that the L/C-BA Issuer presents a draft on a matured Clean
Bankers’ Acceptance for payment and the applicable Borrower or Restricted
Subsidiary, at the time of such presentment, does not have funds on deposit in
its account at the Administrative Agent sufficient to pay the entire amount of
the draft (including any charges or expenses paid or incurred by the L/C-BA
Issuer in connection with such draft), the Administrative Agent shall deem this
to be an Unreimbursed Amount and proceed in accordance with the provisions of
Section 2.03(d)(iii) which relate to a Bankers’ Acceptance not paid on maturity.

(d)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing or, with respect to any Acceptance Credit, presentation of documents
under such Letter of Credit, or any presentation for payment of a Bankers’
Acceptance, the L/C-BA Issuer shall notify the Borrowing Agent (for itself and
the applicable Borrower) and the Administrative Agent thereof.  Not later than
12:00 noon on the date of any payment by an L/C-BA Issuer under a Letter of
Credit or Bankers’ Acceptance (each such date, an “Honor Date”), the applicable
Borrower shall reimburse the L/C-BA Issuer in an amount equal to the amount of
such drawing or Bankers’ Acceptance, as applicable; provided,  however, that WFS
Europe and WFS Singapore shall have no reimbursement obligations in connection
with Letters of Credit or Bankers’





53

--------------------------------------------------------------------------------

 

Acceptances issued solely for the account of WFS or any Domestic Subsidiary.  If
the applicable Borrower fails to so reimburse the L/C-BA Issuer by such time,
the L/C-BA Issuer shall promptly notify the Administrative Agent thereof, and
the Administrative Agent shall promptly thereafter notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Revolving
Percentage thereof.  In such event, the Borrowing Agent shall be deemed to have
requested on behalf of such applicable Borrower a Revolving Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C-BA Issuer or the Administrative Agent
pursuant to this Section 2.03(d)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)Each Revolving Lender shall upon any notice pursuant to Section 2.03(d)(i)
make funds available to the Administrative Agent for the account of the L/C-BA
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(d)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the L/C-BA Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C-BA Issuer an L/C-BA
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C-BA Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C-BA Issuer pursuant to Section 2.03(d)(ii) shall be deemed payment in respect
of its participation in such L/C-BA Borrowing and shall constitute an L/C-BA
Advance from such Revolving Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv)Until each Revolving Lender funds its Revolving Loan or L/C-BA Advance
pursuant to this Section 2.03(d) to reimburse the L/C-BA Issuer for any amount
drawn under any Letter of Credit or payments made on any Bankers’ Acceptance,
interest in respect of such Revolving Lender’s Applicable Revolving Percentage
of such amount shall be solely for the account of the L/C-BA Issuer.

(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C-BA Advances
to reimburse the L/C-BA Issuer for amounts drawn under Letters of





54

--------------------------------------------------------------------------------

 

Credit and payments made on Bankers’ Acceptances, as contemplated by this
Section 2.03(d), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the L/C-BA Issuer,
any Borrower or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided,  however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(d) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrowing Agent of a Committed Loan Notice).  Subject to
Section 2.17(b), no such making of an L/C-BA Advance shall relieve or otherwise
impair the joint and several obligation of the Borrowers to reimburse the L/C-BA
Issuer for the amount of any payment made by the L/C-BA Issuer under any Letter
of Credit or Bankers’ Acceptance, together with interest as provided herein.

(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C-BA Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(d) by
the time specified in Section 2.03(d)(ii), the L/C-BA Issuer shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C-BA Issuer at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the L/C-BA Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the L/C-BA Issuer in connection with the
foregoing.  If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the relevant Borrowing or L/C-BA Advance in respect
of the relevant L/C-BA Borrowing, as the case may be.  A certificate of the
L/C-BA Issuer submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(e)Repayment of Participations. 

(i)At any time after the L/C-BA Issuer has made a payment under any Letter of
Credit or Bankers’ Acceptance and has received from any Revolving Lender such
Revolving Lender’s L/C-BA Advance in respect of such payment in accordance with
Section 2.03(d), if the Administrative Agent receives for the account of the
L/C-BA Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrowing Agent, the applicable
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Administrative Agent.





55

--------------------------------------------------------------------------------

 

(ii)If any payment received by the Administrative Agent for the account of the
L/C-BA Issuer pursuant to Section 2.03(d)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C-BA Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C-BA
Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(f)Obligations Absolute.  Subject to Section 2.17(b), the joint and several
obligation of the applicable Borrower (and, pursuant to this Agreement or any
other Loan Document, any other Borrower) to reimburse the L/C-BA Issuer for each
drawing under each Letter of Credit and each payment under any Bankers’
Acceptance, and to repay each L/C-BA Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit or Bankers’
Acceptance, this Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit or Bankers’ Acceptance
(or any Person for whom any such beneficiary or any such transferee may be
acting), the L/C-BA Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
payment on such Bankers’ Acceptance or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit or Bankers’ Acceptance proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit
or Bankers’ Acceptance;

(iv)waiver by the L/C-BA Issuer of any requirement that exists for the L/C-BA
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C-BA Issuer which does not in fact materially prejudice the Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit or Bankers’ Acceptance requires that demand be in the form of a draft;

(vi)any payment made by the L/C-BA Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit or Bankers’





56

--------------------------------------------------------------------------------

 

Acceptance if presentation after such date is authorized by the UCC, the ISP or
the UCP, as applicable;

(vii)any payment by the L/C-BA Issuer under such Letter of Credit or Bankers’
Acceptance against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit or Bankers’ Acceptance; or any
payment made by the L/C-BA Issuer under such Letter of Credit or Bankers’
Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Bankers’ Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Restricted Subsidiary.

Each of the Borrowing Agent and the applicable Borrower shall promptly examine a
copy of each Letter of Credit and each amendment thereto, and each Bankers’
Acceptance, that is delivered to it and, in the event of any claim of
noncompliance with the Borrowing Agent’s instructions or other irregularity, the
Borrowing Agent or the applicable Borrower will immediately notify the L/C-BA
Issuer.  Each of the applicable Borrower and the Borrowing Agent shall be
conclusively deemed to have waived any such claim against any L/C-BA Issuer and
its correspondents unless such notice is given as aforesaid.

(g)Role of L/C-BA Issuer.  Each Revolving Lender and each of the Borrowers agree
that, in paying any drawing under a Letter of Credit or making any payment under
a Bankers’ Acceptance, the L/C-BA Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C-BA Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C-BA Issuer shall be liable to
any Revolving Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit, Bankers’ Acceptance or Issuer Document.  Subject to
Section 2.17(b), the Borrowers hereby jointly and severally assume all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided,  however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as any of them may have against the beneficiary or transferee at law or
under any other agreement.  None of the L/C-BA Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C-BA Issuer shall be liable or responsible for any of the
matters described in clauses (i) through (viii) of Section 2.03(f);  provided,
 however, that anything in such clauses to the contrary notwithstanding, the
Borrowers or Restricted Subsidiaries for whose benefit such Letter of Credit or
Bankers’ Acceptance was issued may have a claim against the





57

--------------------------------------------------------------------------------

 

L/C-BA Issuer, and the L/C-BA Issuer may be liable to such Borrower or
Restricted Subsidiary, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by such Borrower or
Restricted Subsidiary which such Borrower or Restricted Subsidiary proves were
caused by the L/C-BA Issuer’s willful misconduct or gross negligence or the
L/C-BA Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit or to
honor any Bankers’ Acceptance presented for payment in strict compliance with
its terms and conditions.  In furtherance and not in limitation of the
foregoing, the L/C-BA Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C-BA Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or Bankers’
Acceptance or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason.

(h)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
L/C-BA Issuer and the Borrowing Agent when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.

(i)Letter of Credit Fees.  The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i) for
each commercial Letter of Credit equal to 0.250% per annum times the daily
amount available to be drawn under such Letter of Credit, and (ii) for each
standby Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C-BA Issuer pursuant to
Section 2.15 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Lenders in accordance with the upward adjustments in
their respective Applicable Revolving Percentages allocable to such Letter of
Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the L/C-BA Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with
Section 1.07.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each standby
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.  Notwithstanding the
foregoing, WFS Europe and WFS Singapore shall have no obligation to pay any
Letter of Credit Fee in connection with Letters of Credit issued solely for the
account of WFS or any Domestic Subsidiary.





58

--------------------------------------------------------------------------------

 

(j)BA Fees.  The Borrowers shall pay to the Administrative Agent for the account
of each Revolving Lender in accordance with its Applicable Revolving Percentage
a Bankers’ Acceptance fee (the “BA Fee”) equal to the Bankers’ Acceptance Rate
plus the Applicable Rate times the maximum stated amount of all then outstanding
Bankers’ Acceptances.  BA Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Bankers’
Acceptance, on the Maturity Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Bankers’ Acceptance
Rate or the Applicable Rate for Bankers’ Acceptances during any quarter, the
maximum stated amount of all outstanding Bankers’ Acceptances shall be computed
and multiplied by the Bankers’ Acceptance Rate or Applicable Rate, as
applicable, separately for each period during such quarter that such Bankers’
Acceptance Rate or Applicable Rate, as applicable, was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all BA Fees shall accrue at the Default Rate.  Notwithstanding the foregoing,
WFS Europe and WFS Singapore shall have no obligation to pay any BA Fee in
connection with Bankers’ Acceptances issued solely for the account of WFS or any
Domestic Subsidiary.

(k)Fronting Fee and Documentary and Processing Charges Payable to L/C-BA
Issuer.  The Borrowers shall pay directly to the L/C-BA Issuer for its own
account a fronting fee (i) with respect to each commercial Letter of Credit or
Bankers’ Acceptance, at the rate specified therefor, with respect to Bank of
America, in the BofA Fee Letter, computed on the amount of such Letter of Credit
or Bankers’ Acceptance, as applicable, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrowing Agent and the L/C-BA Issuer, computed on the amount of such increase,
and payable upon the effectiveness of such amendment, (iii) with respect to each
standby Letter of Credit, at the rate per annum specified with respect to Bank
of America, in the BofA Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee payable under clause (iii) of this Section 2.03(k) shall be due and
payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit or Bankers’
Acceptance, as applicable, on the Maturity Date and thereafter on demand.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07.  In addition, the Borrowers shall pay directly to the L/C-BA
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C-BA
Issuer relating to letters of credit and bankers’ acceptances as from time to
time in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.  Notwithstanding the foregoing, WFS
Europe and WFS Singapore shall have no obligation to pay any fronting fee or
customary processing fee (including standard costs and charges) in connection
with Letters of Credit or Bankers’ Acceptances issued solely for the account of
WFS or any Domestic Subsidiary.

(l)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.





59

--------------------------------------------------------------------------------

 

(m)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit or Bankers’ Acceptance issued or outstanding hereunder is in support of
any obligations of, or is for the account of, a Restricted Subsidiary, WFS shall
be obligated to reimburse the L/C-BA Issuer hereunder for any and all drawings
under such Letter of Credit or Bankers’ Acceptance, and WFS Europe and WFS
Singapore shall be obligated to reimburse the L/C-BA Issuer hereunder for any
and all drawings or payments under each Letter of Credit or Bankers’ Acceptance
issued for their own account or for the account of any other Foreign
Subsidiary.  Each Borrower hereby acknowledges that the issuance of Letters of
Credit and/or Bankers’ Acceptances for the account of Restricted Subsidiaries
inures to the benefit of the Borrowers, and that the Borrowers’ business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.04Swing Line Loans.  

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Percentage of the Outstanding Amount of Revolving Loans and L/C-BA
Obligations of the Swing Line Lender, may exceed the amount of such Revolving
Lender’s Revolving Commitment; provided,  however, that after giving effect to
any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender (other than the Swing Line Lender),
plus such Revolving Lender’s Applicable Revolving Percentage of the Outstanding
Amount of all L/C-BA Obligations, plus such Revolving Lender’s Applicable
Revolving Percentage of the Outstanding Amount of all Swing Line Loans shall not
exceed such Revolving Lender’s Revolving Commitment, and provided,  further,
that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender’s Applicable Revolving Percentage times the
amount of such Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrowing Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (i) telephone or (ii) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$500,000, and (B) the requested borrowing date, which shall be a Business
Day.  Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will





60

--------------------------------------------------------------------------------

 

confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrowing Agent
at its office either by (i) crediting the account of the Borrowing Agent on the
books of the Swing Line Lender in immediately available funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrowing Agent.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrowing Agent (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Lender make a Base
Rate Loan in an amount equal to such Revolving Lender’s Applicable Revolving
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02.  The Swing Line Lender shall furnish the Borrowing
Agent with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Lender shall
make an amount equal to its Applicable Revolving Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.





61

--------------------------------------------------------------------------------

 

(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Revolving Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv)Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided,  however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d)Repayment of Participations. 

(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage thereof
in the same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the





62

--------------------------------------------------------------------------------

 

request of the Swing Line Lender.  The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swing Line Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05Prepayments.  

(a)The Borrowers may, upon notice (which notice may be by telephone and
immediately confirmed in writing) from the Borrowing Agent to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans and
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding; and (iv) subject to Section 2.05(e), any
prepayment of Term Loans shall be applied to the Singapore Term Loans, the
Initial Domestic Term Loans and the 2015 Domestic Term Loans on a pro rata
basis, based upon the Outstanding Amounts thereof.  Each such notice shall
specify the date and amount of such prepayment, whether the Loans to be repaid
are Term Loans or Revolving Loans and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans,
and shall be in a form approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrowing Agent.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based upon such
Lenders’ Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Borrowing Agent, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided,  however, in the case of a prepayment in
anticipation of a refinancing of all or a portion of a Facility, any such notice
may state that it is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowing Agent (by
notice to the Administrative Agent on or prior to the specified date) if such
condition is not satisfied.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to





63

--------------------------------------------------------------------------------

 

the principal repayment installments thereof in inverse order of
maturity.  Subject to Section 2.16, each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages
in respect of the relevant Facilities.

(b)The Borrowers may, upon notice from the Borrowing Agent to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment and shall be in a form approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrowing Agent.  If such notice is given
by the Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c)[Reserved.]

(d)Mandatory Prepayments.  Subject to Section 2.05(e):

(i)Dispositions of Assets.  If any Loan Party or any of their respective
Restricted Subsidiaries Disposes of any properties or assets (other than any
Disposition of any properties or assets permitted by any of Sections 7.05) in a
single or series of related transactions which results in the realization by
such Person of Net Cash Proceeds in excess of the Threshold Amount that has not
been previously applied to mandatory prepayment, an aggregate principal amount
of Loans equal to 100% of the amount of all such Net Cash Proceeds shall be
prepaid promptly (but in any case within fifteen (15) Business Days) after
receipt thereof by such Loan Party or Restricted Subsidiary and the expiration
of the reinvestment period applicable thereto as specified in the proviso to the
following sentence.  The Borrowing Agent shall provide Administrative Agent upon
not less than three (3) Business Days’ prior written notice of each such
prepayment, which notice shall include a certificate of a Responsible Officer of
the Borrowing Agent setting forth in reasonable detail the calculations utilized
in computing the Net Cash Proceeds of such Disposition or Dispositions; provided
that the amount of Net Cash Proceeds otherwise resulting from any Disposition
shall be computed net of cash amounts utilized by WFS or any of its Restricted
Subsidiaries within two hundred seventy (270) days of such Disposition to
purchase replacement or other assets useful to the operation of the business of
WFS or any of its Restricted Subsidiaries (or the 90th day after expiry of such
270-day period if WFS or any of its Restricted Subsidiaries has entered into a
legally binding commitment to utilize such proceeds in accordance with the
foregoing).

(ii)Indebtedness.  Within fifteen (15) Business Days after receipt of proceeds
from each private or public issuance or incurrence of any Loan Party or any of
its Restricted Subsidiaries of any Indebtedness (other than Indebtedness
permitted by Section 7.03), an aggregate principal amount of Loans equal to 100%
of all Net Cash





64

--------------------------------------------------------------------------------

 

Proceeds received therefrom shall be prepaid.  The Borrowing Agent shall provide
Administrative Agent upon not less than three (3) Business Days’ prior written
notice of each such prepayment, which notice shall include a certificate of a
Responsible Officer of the Borrowing Agent setting forth in reasonable detail
the calculations utilized in computing the Net Cash Proceeds of such issuance or
incurrence.

(iii)Extraordinary Receipts.  Within fifteen (15) Business Days of any
Extraordinary Receipt in excess of the Threshold Amount received by or paid to
or for the account of any Loan Party or any of their respective Restricted
Subsidiaries and the expiration of any reinvestment period applicable thereto as
specified in the proviso to the following sentence, an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom shall
be prepaid.  The Borrowing Agent shall provide Administrative Agent upon not
less than three (3) Business Days’ prior written notice of each such prepayment,
which notice shall include a certificate of a Responsible Officer of the
Borrowing Agent setting forth in reasonable detail the calculations utilized in
computing the Net Cash Proceeds of such Extraordinary Receipt; provided that the
amount of Net Cash Proceeds otherwise resulting from any Extraordinary Receipts
shall be computed net of cash amounts utilized by WFS or any of its Restricted
Subsidiaries within two hundred seventy (270) days of receipt of such
Extraordinary Receipts to acquire replacement assets for, restore or make
repairs to, the affected assets giving rise to such Extraordinary Receipts (or
the 90th day after expiry of such 270-day period if WFS or any of its Restricted
Subsidiaries has entered into a legally binding commitment to utilize such
proceeds in accordance with the foregoing).

(iv)Overadvances.  If the Administrative Agent notifies the Borrowing Agent that
the Total Revolving Outstandings at such time exceed the Aggregate Revolving
Commitments then in effect, the Borrowers shall immediately prepay Revolving
Loans and/or Cash Collateralize the L/C-BA Obligations in an aggregate amount
equal to such excess; provided,  however, that the Borrowers shall not be
required to Cash Collateralize the L/C-BA Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans and
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

Each prepayment of Loans pursuant to clauses (i) through (iii) of this Section
2.05(d) shall be applied first to the repayment of the principal amount of the
Initial Domestic Term Loan, the 2015 Domestic Term Loan and the Singapore Term
Loan, on a pro rata basis, (to be applied to the principal repayment
installments of each of the Initial Domestic Term Loan, 2015 Domestic Term Loan
and the Singapore Term Loan in inverse order of maturity), and second to the
repayment of the principal amount of Revolving Loans then outstanding (without
any reduction of the Revolving Commitments). Amounts to be applied pursuant to
this Section 2.05 to the prepayment of Revolving Loans or the Initial Domestic
Term Loans, the 2015 Domestic Term Loans and Singapore Term Loans shall be
applied, as applicable, first to reduce outstanding Base Rate Loans.  Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Rate Loans.  Notwithstanding the foregoing, if the amount of any
prepayment of Loans required under this Section 2.05 shall be in excess of the
amount of the outstanding Base Rate Loans, only the portion of the amount of
such prepayment as is equal to the amount of such





65

--------------------------------------------------------------------------------

 

outstanding Base Rate Loans shall be immediately prepaid and, at the election of
Borrower, the balance of such required prepayment shall be either (A) deposited
in a collateral account and applied to the prepayment of Eurodollar Rate Loans
on the last day of the then next-expiring Interest Period therefor (with all
interest accruing thereon for the account of Borrower) or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section
3.05.  Notwithstanding any such deposit in a collateral account, interest shall
continue to accrue on such Eurodollar Rate Loans until prepayment.

(e)No Effect on Obligations of WFS Europe or WFS Singapore.  In accordance with
Section 2.17, the obligations of each of WFS Europe and WFS Singapore with
respect to prepayment of Loans shall not exceed their respective share of the
obligations in respect of the Loans to which such prepayment is to be applied.

2.06Termination or Reduction of Commitments.  

(a)Optional.  The Borrowing Agent may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Commitments, or from time to time permanently
reduce the Aggregate Revolving Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrowing Agent shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, and (iv) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
L/C-BA Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, the applicable sublimit shall be automatically reduced by
the amount of such excess.  The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments.  Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Revolving
Lender according to its Applicable Revolving Percentage.  All fees accrued until
the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination.

(b)Mandatory.  (i) As of the Closing Date, aggregate Domestic Term Loan
Commitments and the aggregate Singapore Term Loan Commitments are zero.

(ii)If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Aggregate Revolving Commitments at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.

(c)Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Commitment under
this Section 2.06.  Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount. 





66

--------------------------------------------------------------------------------

 

All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

2.07Repayment of Loans.  

(a)Initial Domestic Term Loans.  WFS shall repay to the Initial Domestic Term
Loan Lenders the aggregate principal amount of all Initial Domestic Term Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with Section 2.05(d), if applicable, and with the
order of priority set forth in Section 2.05):

Date

Amount

December 31, 2013

$0

March 31, 2014

$0

June 30, 2014

$0

September 30, 2014

$0

December 31, 2014

$970,000

March 31, 2015

$970,000

June 30, 2015

$970,000

September 30, 2015

$970,000

December 31, 2015

$1,940,000

March 31, 2016

$1,940,000

June 30, 2016

$1,940,000

September 30, 2016

$1,940,000

December 31, 2016

$2,910,000

March 31, 2017

$2,910,000

June 30, 2017

$2,910,000

September 30, 2017

$2,910,000

December 31, 2017

$3,880,000

March 31, 2018

$3,880,000

June 30, 2018

$3,880,000

September 30, 2018

$3,880,000

Maturity Date

All remaining amounts outstanding

 

provided,  however, that the final principal repayment installment of the
Initial Domestic Term Loans shall be repaid on the Maturity Date for the Initial
Domestic Term Loan Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Initial Domestic Term Loans outstanding.

(b)2015 Domestic Term Loans.  WFS shall repay to the 2015 Domestic Term Loan
Lenders the aggregate principal amount of all 2015 Domestic Term Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with Section 2.05(d), if applicable, and with the
order of priority set forth in Section 2.05):





67

--------------------------------------------------------------------------------

 



 

 

Date

Amount

March 31, 2015

$500,000

June 30, 2015

$500,000

September 30, 2015

$500,000

December 31, 2015

$500,000

March 31, 2016

$1,000,000

June 30, 2016

$1,000,000

September 30, 2016

$1,000,000

December 31, 2016

$1,000,000

March 31, 2017

$1,500,000

June 30, 2017

$1,500,000

September 30, 2017

$1,500,000

December 31, 2017

$1,500,000

March 31, 2018

$2,000,000

June 30, 2018

$2,000,000

September 30, 2018

$2,000,000

Maturity Date

All remaining amounts outstanding

 

provided,  however, that the final principal repayment installment of the 2015
Domestic Term Loans shall be repaid on the Maturity Date for the 2015 Domestic
Term Loan Facility and in any event shall be in an amount equal to the aggregate
principal amount of all 2015 Domestic Term Loans outstanding.

(c)Singapore Term Loans.  WFS Singapore shall repay to the Singapore Term Loan
Lenders the aggregate principal amount of all Singapore Term Loans outstanding
on the following dates in the respective amounts set forth opposite such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with Section 2.05(d), if applicable, and with the order of priority
set forth in Section 2.05):

Date

Amount

December 31, 2013

$0

March 31, 2014

$0

June 30, 2014

$0

September 30, 2014

$0

December 31, 2014

$242,500

March 31, 2015

$242,500

June 30, 2015

$242,500

September 30, 2015

$242,500

December 31, 2015

$485,000

March 31, 2016

$485,000

June 30, 2016

$485,000

September 30, 2016

$485,000

December 31, 2016

$727,500

March 31, 2017

$727,500

 





68

--------------------------------------------------------------------------------

 



 

 

Date

Amount

June 30, 2017

$727,500

September 30, 2017

$727,500

December 31, 2017

$970,000

March 31, 2018

$970,000

June 30, 2018

$970,000

September 30, 2018

$970,000

Maturity Date

All remaining amounts outstanding

 

provided,  however, that the final principal repayment installment of the
Singapore Term Loans shall be repaid on the Maturity Date for the Singapore Term
Loan Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Singapore Term Loans outstanding.

(d)Revolving Loans.  The Borrowers shall repay to the Revolving Lenders on the
Maturity Date the aggregate principal amount of Revolving Loans outstanding on
such date.

(e)Swing Line Loans.  The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date.

2.08Interest.  

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Eurodollar Rate
Loan; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such Base
Rate Loan; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans. 

(b)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(c)If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Revolving Lenders (in the case of the Revolving
Credit Facility), the Required Initial Domestic Term Loan Lenders (in the case
of the Initial Domestic Term Loan Facility), the Required 2015 Domestic Term
Loan Lenders (in the case of the 2015 Domestic Term Loan Facility) or the
Required Singapore Term Loan Lenders (in the case of the Singapore Term Loan
Facility), such





69

--------------------------------------------------------------------------------

 

amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(d)Upon the request of the Required Revolving Lenders (in the case of the
Revolving Credit Facility), the Required Initial Domestic Term Loan Lenders (in
the case of the Initial Domestic Term Loan Facility), the Required 2015 Domestic
Term Loan Lenders (in the case of the 2015 Domestic Term Loan Facility) or the
Required Singapore Term Loan Lenders (in the case of the Singapore Term Loan
Facility), while any Event of Default exists, the Borrowers shall pay interest
on the principal amount of all outstanding Obligations under such Facility at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(e)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(f)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.  Notwithstanding the foregoing, WFS
Europe and WFS Singapore shall have no obligation to pay interest accrued on
Loans advanced solely to WFS (other than Loans advanced to WFS Europe and/or WFS
Singapore for their benefit at the request of the Borrowing Agent).

2.09Fees.  In addition to certain fees described in subsections (i),  (j) and
(k) of Section 2.03:

(a)Commitment Fee.  The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C-BA
Obligations, subject to adjustment as provided in Section 2.16.  The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability
Period.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b)Other Fees.  The Borrowers shall pay to each Joint Lead Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the respective Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.





70

--------------------------------------------------------------------------------

 

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of WFS or any Restricted Subsidiary or for any other reason, the
Borrowers or the Lenders determine that (i) the Consolidated Total Leverage
Ratio as calculated by the Borrowers as of any applicable date was inaccurate
and (ii) a proper calculation of the Consolidated Total Leverage Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the L/C-BA Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrowers
under any Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the L/C-BA Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C-BA Issuer, as the case may be, under Section 2.03(d)(iii),  2.03(i),
 (j) or (k) or 2.08(b) or under Article VIII.  The Borrowers’ obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.

2.11Evidence of Debt. 

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Note or a Term Loan Note, as the
case may be, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.





71

--------------------------------------------------------------------------------

 

(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit, Bankers’ Acceptances and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12Payments Generally; Administrative Agent’s Clawback. 

(a)General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein; provided that, for the sake of clarity, all
payments made in respect of the Singapore Term Loans shall be made through the
Singapore Agent at its Administrative Agent’s Office.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)(i)Funding by Revolving Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Revolving Lender
prior to the proposed date of any Revolving Borrowing of Eurodollar Rate Loans
(or, in the case of any Revolving Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Revolving Borrowing) that such Revolving Lender will
not make available to the Administrative Agent such Revolving Lender’s share of
such Revolving Borrowing, the Administrative Agent may assume that such
Revolving Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Revolving Borrowing of Base Rate Loans, that
such Revolving Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the Borrowers a corresponding amount.  In such event, if a
Revolving Lender has not in fact made its share of the applicable Revolving
Borrowing available to the Administrative Agent, then the applicable Revolving
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such
Revolving Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans.  If the Borrowers





72

--------------------------------------------------------------------------------

 

and such Revolving Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period.  If such Revolving Lender pays its share of the applicable
Revolving Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in such Revolving
Borrowing.  Any payment by the Borrowers shall not relieve any Revolving Lender
of its funding obligations and shall be without prejudice to any claim the
Borrowers may have against a Revolving Lender that shall have failed to make
such payment to the Administrative Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrowing Agent prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C-BA Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the L/C-BA
Issuer, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Appropriate Lenders or the
L/C-BA Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C-BA Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing to the Administrative Agent under this subsection (b) shall
be conclusive, absent manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of
Credit, Bankers’ Acceptances and Swing Line Loans, as applicable, and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).





73

--------------------------------------------------------------------------------

 

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C-BA Obligations or in Swing Line Loans held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C-BA
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest;

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C-BA Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply); and

(iii)the provisions of this Section shall be subject to the sharing provisions
contained in the Intercreditor Agreement.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Increase in Commitments. 

(a)Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Lenders), the
Borrowing Agent may from time to time, request an increase in the Aggregate
Revolving Commitments by





74

--------------------------------------------------------------------------------

 

an amount (for all such requests) not exceeding $150,000,000; provided that any
such request for an increase shall be in a minimum amount of $25,000,000.  At
the time of sending such notice, the Borrowing Agent (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Lender is requested to respond.

(b)Revolving Lender Elections to Increase.  Each Revolving Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Revolving Percentage of such requested
increase.  Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.

(c)Notification by Administrative Agent; Additional Revolving Lenders.  The
Administrative Agent shall notify the Borrowing Agent and each Revolving Lender
of the Revolving Lenders’ responses to each request made hereunder.  To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent, the L/C-BA Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld or delayed), the Borrowing Agent
may also invite additional Eligible Assignees to become Revolving Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Aggregate Revolving Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrowing Agent shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase.  The Administrative Agent
shall promptly notify the Borrowing Agent and the Revolving Lenders of the final
allocation of such increase and the Increase Effective Date.  For the avoidance
of doubt, no increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14 shall increase the Swing Line Sublimit or the LC-BA Sublimit.

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrowing Agent shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Revolving Lender) signed by a Responsible Officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V, in the case of the Borrowers, and the other
Loan Documents, in the case of each Loan Party party thereto, are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.  At the request of the Administrative
Agent, the Borrowers shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Revolving Percentages arising from any
nonratable increase in the Revolving Commitments under this Section, which
prepayment may be made with the proceeds of the Borrowing of a Revolving Loan.





75

--------------------------------------------------------------------------------

 

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or  10.01 to the contrary.

2.15Cash Collateral. 

(a)Certain Credit Support Events.  Upon the request of the Administrative Agent
or the L/C-BA Issuer (i) if the L/C-BA Issuer has honored any full or partial
drawing request under any Letter of Credit or Bankers’ Acceptance and such
drawing has resulted in an L/C-BA Borrowing, or (ii) if, as of the Maturity
Date, any L/C-BA Obligation for any reason remains outstanding, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C-BA Obligations.  At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, the L/C-BA
Issuer or the Swing Line Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
remaining Fronting Exposure after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Lender.

(b)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent.  The
Borrowers, and to the extent provided by any Revolving Lender, such Revolving
Lender, hereby grant to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C-BA Issuer and the
Revolving Lenders (including the Swing Line Lender), and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby (after giving effect to Section 2.16(a)(iv)), the Borrowers or
the relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03,  2.04,  2.05,  2.16 or 8.02 in respect of Letters of Credit, Bankers’
Acceptances or Swing Line Loans shall be held and applied to the satisfaction of
the specific L/C-BA Obligations, Swing Line Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s





76

--------------------------------------------------------------------------------

 

good faith determination that there exists excess Cash Collateral; provided,
 however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.15 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C-BA Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.16Defaulting Lenders.  

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, if such Defaulting Lender is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C-BA Issuer or Swing Line Lender hereunder; third, if
such Defaulting Lenders is a Revolving Lender and if so determined by the
Administrative Agent or requested by the L/C-BA Issuer or Swing Line Lender, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swing Line Loan, Letter of Credit or Bankers’
Acceptance; fourth, as the Borrowing Agent may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement; fifth, if so determined by the Administrative Agent and the Borrowing
Agent, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, in the case of a Defaulting Lender under any Facility, to the
payment of any amounts owing to the other Lenders under such Facility (in the
case of the Revolving Credit Facility, including the L/C-BA Issuer or Swing Line
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by any Lender under such Facility (in the case of the Revolving Credit
Facility, including the L/C-BA Issuer or Swing Line Lender), against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its





77

--------------------------------------------------------------------------------

 

obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans under any
Facility or L/C-BA Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or L/C-BA Borrowings were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C-BA
Borrowings owed to, all non-Defaulting Lenders under the applicable Facility on
a pro rata basis (and ratably among all applicable Facilities computed in
accordance with the Defaulting Lenders’ respective funding deficiencies) prior
to being applied to the payment of any Loans of, or L/C-BA Borrowings owed to,
that Defaulting Lender under the applicable Facility.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall (x) not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(i) and BA Fees as provided in
Section 2.03(j).

(iv)Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure.  During any period in which a Revolving Lender is a Defaulting Lender,
for purposes of computing the amount of the obligation of each Revolving Lender
that is a non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit, Bankers’ Acceptances or Swing Line Loans pursuant to Sections
2.03 and 2.04, the “Applicable Revolving Percentage” of each such non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Revolving Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each Revolving Lender that is a non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit, Bankers’ Acceptances and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Revolving Lender.

(b)Defaulting Lender Cure.  If the Borrowing Agent, the Administrative Agent,
Swing Line Lender and the L/C-BA Issuer agree in writing in their sole
discretion that a Defaulting Lender under any Facility should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders under such
Facility or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans





78

--------------------------------------------------------------------------------

 

under such Facility and funded and unfunded participations in Letters of Credit,
Bankers’ Acceptances and Swing Line Loans to be held on a pro rata basis by the
Lenders under such Facility in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.17Joint and Several Obligations.  

(a)To the extent that this Agreement provides that any Obligations hereunder are
joint and several, such joint and several obligations shall be absolute and
unconditional and shall remain in full force and effect until the entire
principal, interest, penalties, premiums and late charges, if any, on this
Agreement and all additional payments, if any, due pursuant to any other Loan
Document shall have been paid and, until such payment has been made, shall not
be discharged, affected, modified or impaired upon the happening from time to
time of any event, including, without limitation, any of the following (subject
to the provisions of applicable law), whether or not with notice to or the
consent of any of the Borrowers;

(b)the waiver, compromise, settlement, release, termination or amendment
(including, without limitation, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any or all of the
Obligations or agreements of any of the Borrowers hereunder or any other Loan
Document;

(c)the failure to give notice to any or all of the Borrowers of the occurrence
of a default under the terms and provisions of this Agreement or any other Loan
Document;

(d)the release, substitution or exchange by the holder of this Agreement of any
collateral securing any of the Obligations (whether with or without
consideration) or the acceptance by the holder of this Agreement of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any non-perfection or other impairment of
any collateral;

(e)the release of any person primarily or secondarily liable for all or any part
of the Obligations, whether by Administrative Agent or any other holder of this
Agreement or in connection with any voluntary or involuntary liquidation,
dissolution, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors or similar event or proceeding affecting any or all of the Borrowers
or any other person or entity who, or any of whose property, shall at the time
in question be obligated in respect of the Obligations or any part thereof; or

(f)to the extent permitted by law, any other event, occurrence, action or
circumstance that would, in the absence of this clause, result in the release or
discharge of any or all of the Borrowers from the performance or observance of
any obligation, covenant or agreement contained in this Agreement.





79

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained in any Loan Document, but
without limiting the generality of Section 2.17(a), it is agreed and understood
that (1) WFS shall be jointly and severally liable for all Obligations arising
hereunder and (2) each of WFS Europe and WFS Singapore shall only be jointly and
severally liable for all Obligations of WFS Europe and WFS Singapore, including
without limitation all Loans, L/C–BA Obligations and other Obligations made to
either or both of them or any Foreign Subsidiary.

2.18Borrowing Agent.  To facilitate Borrowings by WFS Europe and WFS Singapore,
each of which is an entity organized outside of the United States, each of WFS
Europe and WFS Singapore appoints WFS as its Borrowing Agent with respect to the
Revolving Credit Facility and the Domestic Term Loan Facilities.  As the context
may require, references to the Borrowing Agent in giving and receiving certain
notices, requests and other documents in connection herewith shall be deemed to
refer to WFS so acting on its own behalf as a Borrower.  Each of the WFS Europe
and WFS Singapore hereby directs the Administrative Agent, the Swing Line Lender
and the L/C-BA Issuer, as applicable, to disburse the proceeds of each Loan, and
to issue Letters of Credit and Bankers’ Acceptances, to or at the direction of
the Borrowing Agent, and such distribution will, in all circumstances, be deemed
to be made to each such Borrower.  Each of WFS Europe and WFS Singapore hereby
irrevocably designates, appoints, authorizes and directs the Borrowing Agent
(including each Responsible Officer of the Borrowing Agent) to act on behalf of
such Borrower with respect to the Revolving Credit Facility for the purposes set
forth in this Section 2.18, and to act on behalf of such Borrower for purposes
of any Request for Credit Extension of such Borrower and the giving and
receiving all notices and certifications under this Agreement or any other Loan
Document and otherwise for taking all other action contemplated to be taken by
the Borrowing Agent (including each Responsible Officer of the Borrowing Agent)
hereunder or under any other Loan Document.  Each of the Administrative Agent,
the Swing Line Lender and the L/C-BA Issuer, as applicable, is entitled to rely
and act on the instructions of the Borrowing Agent, by and through any
Responsible Officer of the Borrowing Agent, on behalf of each of WFS Europe and
WFS Singapore.  Notwithstanding any provision of this Section 2.18 to the
contrary, the Borrowing Agent shall not have the authority to request on behalf
of any of WFS Europe and WFS Singapore the issuance of Letters of Credit or
Bankers’ Acceptances, unless such Borrower for whose benefit such Letter of
Credit or Bankers’ Acceptance is requested has joined in the execution of the
Letter of Credit Application or Bankers’ Acceptance Request, as applicable,
relating thereto.  This Section 2.18 shall survive the resignation of the
Administrative Agent or of the L/C-BA Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.  

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.  If, however, applicable Laws require the Borrowers or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrowers or the





80

--------------------------------------------------------------------------------

 

Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.  If the
Borrowers or the Administrative Agent shall be required by Law to withhold or
deduct any Taxes, including without limitation United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Law, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes or
Other Taxes, the sum payable by the Borrowers shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C-BA Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c)Tax Indemnifications.

(i)Without limiting the provisions of subsection (a) or (b) above, the Borrowers
shall, and do hereby, indemnify the Administrative Agent, each Lender and the
L/C-BA Issuer, and shall make payment in respect thereof within 30 days (or, in
the case of Other Taxes that are goods and services, value-added or similar
Taxes, three Business Days) after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrowers or the Administrative Agent or
paid by the Administrative Agent, such Lender or the L/C-BA Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Borrowers shall also, and do hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 30 days
after written demand therefor, for any amount which a Lender or the L/C-BA
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection.  A certificate as to the amount of
any such payment or liability delivered to the Borrowers by a Lender or the
L/C-BA Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C-BA
Issuer, shall be conclusive absent manifest error; provided, however, that no
Borrower shall be required to provide indemnification under this paragraph for
any payment or liability incurred more than six months prior to the date that
such certificate is delivered.

(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C-BA Issuer shall, and do hereby, indemnify the Borrowers and the
Administrative Agent, and shall make payment in respect thereof within 30 days
after





81

--------------------------------------------------------------------------------

 

written demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrowers or the
Administrative Agent) incurred by or asserted against the Borrowers or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C-BA Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C-BA Issuer, as the case may be, to the
Borrowers or the Administrative Agent pursuant to subsection (e).  Each Lender
and the L/C-BA Issuer hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C-BA Issuer,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).  The agreements
in this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C-BA Issuer, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations.

(d)Evidence of Payments.  Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Each Lender shall deliver to the Borrowers and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrowers or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrowers or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrowers pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii)Without limiting the generality of the foregoing, if any Borrower is
resident for tax purposes in the United States,

(A)any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent duly completed and executed originals of Internal Revenue





82

--------------------------------------------------------------------------------

 

Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrowers and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(I)duly completed and executed originals of Internal Revenue Service Form
W-8BEN-E or W-8BEN, as applicable, claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

(II)duly completed and executed originals of Internal Revenue Service Form
W-8ECI,

(III)duly completed and executed originals of Internal Revenue Service Form
W-8IMY and all required supporting documentation,

(IV)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed and executed originals of  Internal Revenue Service Form
W-8BEN-E or W-8BEN, as applicable, or

(V)duly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii)If any payment made pursuant to this Agreement to any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation under this Agreement would be subject to U.S. federal withholding Tax
imposed by FATCA if such recipient were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), each such Lender, the L/C Issuer or other
recipient 





83

--------------------------------------------------------------------------------

 

shall deliver to the Borrowing Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowing Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowing Agent or
the Administrative Agent as may be necessary for the Borrowing Agent and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such recipient has complied with such recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.

(iv)Each Lender, the L/C Issuer and any other recipient of any payment to be
made by or on account of any obligation under this Agreement agrees that if any
form or certification it previously delivered pursuant to this Section 3.01(e)
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowing Agent and the
Administrative Agent in writing of its legal inability to do so.

(v)Each Lender shall promptly (A) notify the Borrowing Agent and the
Administrative Agent in writing of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) deliver to
the Borrowing Agent and to the Administrative Agent such duly completed and
executed documentation prescribed by applicable Laws as will permit payments
hereunder or under any other Loan Document to be made without withholding or at
a reduced rate of withholding and take such other steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C-BA Issuer, or have any obligation to pay
to any Lender or the L/C-BA Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C-BA Issuer, as the case
may be.  If the Administrative Agent, any Lender or the L/C-BA Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers has paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C-BA Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C-BA Issuer, agrees to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C-BA Issuer in the event the
Administrative Agent, such Lender or the L/C-BA Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to





84

--------------------------------------------------------------------------------

 

require the Administrative Agent, any Lender or the L/C-BA Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person.

3.02Illegality. 

(a)Illegality to Make, Maintain or Fund Certain Loans.  If any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowing Agent through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrowing Agent that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, (x) the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such conversion, the Borrowers shall also pay accrued interest
on the amount so converted.  If the making or maintaining of both Eurodollar
Rate Loans and Base Rate Loans is illegal, with respect to WFS Europe or WFS
Singapore, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to agree on an alternate cost of funds plus an
applicable margin.

(b)Designated Lenders and Illegality.  Each Lender at its option may make any
Credit Extension to any Borrower by causing any domestic or foreign branch or
Affiliate of such Lender (each a “Designated Lender”) to make such Credit
Extension (and in the case of an Affiliate, the provisions of Sections 3.01
through 3.05 and 10.04 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Credit Extension in accordance
with the terms of this Agreement;  provided,  however, if any Lender or any
Designated Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is





85

--------------------------------------------------------------------------------

 

unlawful, for any Lender or its applicable Designated Lender to perform its
obligations hereunder or to issue, make, maintain, fund or charge interest with
respect to any Credit Extension to any Borrower who is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia then, on notice thereof by such Lender to the Borrowing Agent
through the Administrative Agent, and until such notice by such Lender is
revoked, any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Credit Extension shall be suspended. 

3.03Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,  (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan  or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) (i) above, “Impacted Loans”), or (b) the Administrative
Agent or the Required Facility Lenders determine that for any reason  the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrowing Agent and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent upon the instruction
of the Required Facility Lenders revokes such notice.  Upon receipt of such
notice, the Borrowing Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrowing Agent and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Facility Lenders notify the
Administrative Agent and the Borrowing Agent that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrowing
Agent written notice thereof.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.  





86

--------------------------------------------------------------------------------

 

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C-BA
Issuer;

(ii)subject any Lender or the L/C-BA Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any Bankers’ Acceptance,
any participation in a Letter of Credit or Bankers’ Acceptance or any Eurodollar
Rate Loan made by it, or change the basis of taxation of payments to such Lender
or the L/C-BA Issuer in respect thereof (in each case, except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or the L/C-BA
Issuer); or

(iii)impose on any Lender or the L/C-BA Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or Bankers’ Acceptance, or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C-BA Issuer of
participating in, issuing or maintaining any Letter of Credit or Bankers’
Acceptance (or of maintaining its obligation to participate in or to issue any
Letter of Credit or Bankers’ Acceptance), or to reduce the amount of any sum
received or receivable by such Lender or the L/C-BA Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
the L/C-BA Issuer, the Borrowers will, subject to Section 3.04(c),  pay to such
Lender or the L/C-BA Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C-BA Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the L/C-BA Issuer determines that any
Change in Law affecting such Lender or the L/C-BA Issuer or any Lending Office
of such Lender or such Lender’s or the L/C-BA Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C-BA Issuer’s capital or
on the capital of such Lender’s or the L/C-BA Issuer’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Bankers’ Acceptances held by,
such Lender, or the Letters of Credit or Bankers’ Acceptances issued by the
L/C-BA Issuer, to a level below that which such Lender or the L/C-BA Issuer or
such Lender’s or the L/C-BA Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the L/C-BA
Issuer’s policies and the policies of such Lender’s or the L/C-BA Issuer’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrowers will, subject to Section 3.04(c), pay to such Lender or
the L/C-BA Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or





87

--------------------------------------------------------------------------------

 

the L/C-BA Issuer or such Lender’s or the L/C-BA Issuer’s holding company for
any such reduction suffered.

(c)Certificates for Reimbursement.  Any Lender or the L/C-BA Issuer claiming
compensation pursuant to subsection (a) or (b) of this Section shall deliver to
the Borrowing Agent a certificate setting forth a reasonably detailed
calculation of the amount or amounts necessary to compensate such Lender or the
L/C-BA Issuer or its holding company, as the case may be, and the basis for such
compensation as specified in subsection (a) or (b) of this Section, which
certificate shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or the L/C-BA Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C-BA
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C-BA Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C-BA Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C-BA
Issuer, as the case may be, notifies the Borrowing Agent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C-BA Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) to the Borrowing Agent from time to time, which demand
shall be accompanied by a statement setting forth the basis for the amount being
claimed, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);





88

--------------------------------------------------------------------------------

 

(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowing
Agent; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowing Agent
pursuant to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits).  The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders. 

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C-BA Issuer, or any Governmental
Authority for the account of any Lender or the L/C-BA Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C-BA Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender or the
L/C-BA Issuer, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C-BA
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C-BA Issuer, as the case
may be.  The Borrowers hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C-BA Issuer in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.





89

--------------------------------------------------------------------------------

 

ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Amendment and Restatement.  The effectiveness of this
Agreement as an amendment and restatement of the Existing Credit Agreement is
subject to satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrowing Agent;

(ii)(A) Revolving Notes executed by the Borrowers in favor of each Revolving
Lender requesting a Revolving Note; (B) a Term Loan Note executed by WFS in
favor of each Domestic Term Loan Lender requesting a Term Loan Note; and (C) a
Term Loan Note executed by WFS Singapore in favor of each Singapore Term Loan
Lender requesting a Term Loan Note;

(iii)executed counterparts of the Pledge Agreement together with:

(A)to the extent required thereby, certificates representing the Pledged
Interests referred to therein accompanied by undated stock powers executed in
blank,

(B)proper UCC financing statements in form appropriate for filing under the UCC
of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Pledge Agreement,
covering the Collateral described therein, and

(C)certified copies of UCC search reports dated a date reasonably near to the
Closing Date, listing all effective financing statements which name any Loan
Party party to the Pledge Agreement (under their present names and any previous
names) as debtors, together with copies of such financing statements, and

(D)evidence of the completion of all other actions, recordings and filings of or
with respect to the Pledge Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby;

(iv)Subordination Agreements with respect to any Subordinated Debt other than
Indebtedness represented by Permitted Convertible Notes (dated as of the date of
execution and delivery thereof);





90

--------------------------------------------------------------------------------

 

(v)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(vi)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(vii)a favorable opinion of Chadbourne & Parke LLP, special New York counsel to
the Loan Parties, and such local counsel to the Loan Parties as the
Administrative Agent shall request (it being understood that opinions as to
Foreign Subsidiaries shall be limited to those that are Material Subsidiaries),
in each case addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit J and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

(viii)a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents and approvals of a Governmental Authority
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, which consents and approvals shall be in full force and effect, or
(B) stating that no such consents or approvals are so required;

(ix)a certificate signed by a Responsible Officer of the Borrowers certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) there is no action, suit, investigation or proceeding pending or,
to the knowledge of any Borrower, threatened in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, and (C) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(x)a certificate signed by a Responsible Officer of WFS which shall include a
list of the Guarantors as of the Closing Date and the aggregate book value of
assets (including Equity Interests but excluding Investments that are eliminated
in consolidation) represented by each such Guarantor on an individual basis as
of June 30, 2013;

(xi)certificates attesting to the Solvency of each Loan Party before and after
giving effect to any Borrowings on the Closing Date, from its chief financial
officer,





91

--------------------------------------------------------------------------------

 

treasurer or other Responsible Officer with knowledge of the financial condition
of such Loan Party;

(xii)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C-BA Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)Any fees required to be paid under the Loan Documents on or before the
Closing Date shall have been paid.

(c)Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

(d)Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. 

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a)The representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the L/C-BA Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.





92

--------------------------------------------------------------------------------

 

(d)Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrowing Agent shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01Existence, Qualification and Power.  Each Loan Party and each Restricted
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c) of this
Section 5.01, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law; except in each case referred to in clauses (b) and (c) of this
Section 5.02, to the extent such conflict, breach, contravention, creation,
payment or violation could not reasonably be expected to have a Material Adverse
Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
any consent or approval which has been obtained and is in full force and effect)
and except to the extent the failure to obtain the same could not reasonably be
expected to have a Material Adverse Effect.

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, subject to (i) bankruptcy,





93

--------------------------------------------------------------------------------

 

insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity, and (ii) any lack of
enforceability of any “keepwell” provision included in any Loan Document against
any Loan Party that is a Foreign Subsidiary (other than any Foreign Subsidiary
that is a Borrower) as a result of laws applicable to such Loan Party.

5.05Financial Statements; No Material Adverse Effect. 

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of WFS and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of WFS and its Subsidiaries as
of the date thereof.

(b)The unaudited consolidated balance sheets of WFS and its Subsidiaries dated
June 30, 2013 delivered pursuant to the Existing Credit Agreement, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
consolidated financial condition of WFS and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)The consolidated forecasted balance sheet and related consolidated statements
of income and cash flows of WFS and its Subsidiaries most recently delivered
pursuant to Section 6.01(c) were prepared in good faith on the basis of the
assumptions that were reasonable in light of the conditions existing at the time
of delivery of such forecasts, it being understood that projections, forecasts
and other forward looking information are subject to significant contingencies
and uncertainties, many of which are beyond the control of WFS and that no
assurance can be given that such projections and forecasts will be realized.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Borrower or
any Restricted Subsidiary or against any of their properties that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

5.07No Default.  Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has





94

--------------------------------------------------------------------------------

 

occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property; Liens.  Each of the Borrowers and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No property of any Borrower or any Restricted Subsidiary is
subject to any Liens, other than Liens permitted by Section 7.01.

5.09Environmental Compliance.  Each Borrower and each Restricted Subsidiary
conducts in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof each Borrower and each Restricted
Subsidiary has reasonably concluded that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10Insurance.  The properties of each Borrower and each Restricted Subsidiary
are insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Borrower or such Restricted Subsidiary operates.

5.11Taxes.  Each Borrower and each Restricted Subsidiary have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Borrower or any Restricted Subsidiary that would, if
made, have a Material Adverse Effect.  Neither any Loan Party nor any Restricted
Subsidiary thereof is party to any tax sharing agreement.

5.12ERISA Compliance.  

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, except to the
extent that such noncompliance could not reasonably be expected to have a
Material Adverse Effect.  Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service.  To the best
knowledge of each Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.





95

--------------------------------------------------------------------------------

 

(b)(i) No ERISA Event has occurred, and neither any Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained, in each case, to the extent the liability
resulting therefrom could not reasonably be expected to exceed the Threshold
Amount; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither any Borrower nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date, in each case, to the extent the liability
resulting therefrom could not reasonably be expected to exceed the Threshold
Amount; (iv) neither any Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither any Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(c)Neither any Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(c) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

(d)With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Restricted Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”):

(i)any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices,
except to the extent that the failure to comply with such law or such terms
could not reasonably be expected to have a Material Adverse Effect;

(ii)the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except to the extent that
such insufficiency could not reasonably be expected to have a Material Adverse
Effect; and





96

--------------------------------------------------------------------------------

 

(iii)each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities, except
to the extent that such failure to register or maintain good standing could not
reasonably be expected to have a Material Adverse Effect.

5.13Subsidiaries; Equity Interests.  As of the Closing Date, WFS has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and as of the Closing Date all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by WFS or a Subsidiary in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except those created under
the Pledge Agreement.  As of the Closing Date, none of WFS or any of its
Restricted Subsidiaries has any equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13 or
otherwise permitted by Section 7.02.  All of the outstanding Equity Interests in
WFS have been validly issued, are fully paid and non-assessable.  Set forth on
Part (c) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number (if any) issued to it by the jurisdiction of its incorporation.  The copy
of the charter of each Loan Party and each amendment thereto provided pursuant
to Section 4.01(a)(vi) is a true and correct copy of each such document, each of
which is valid and in full force and effect as of the Closing Date.

5.14Margin Regulations; Investment Company Act. 

(a)No Borrower is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.  Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit and Bankers’
Acceptance, not more than 25% of the value of the assets (either of any Borrower
by itself or any Borrower and its Restricted Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between such Borrower,
or among one or more Borrowers, and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b)No Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15Disclosure.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such





97

--------------------------------------------------------------------------------

 

information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16Compliance with Laws.  Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17Intellectual Property; Licenses, Etc.  Except for such failure to own,
possess or have the right to use that could reasonably be expected to have a
Material Adverse Effect, each Borrower and each Restricted Subsidiary owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person.  To the knowledge of each Borrower, (a) no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Borrower or any
Restricted Subsidiary infringes upon any rights held by any other Person and
(b) no claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Borrower, threatened, which, in the case of clauses (a) and
(b) of this Section 5.17 either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18Solvency.  Each Loan Party is, individually and together with its Restricted
Subsidiaries on a consolidated basis, Solvent.

5.19No Burdensome Agreements.  No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its Organizational Documents
which could reasonably be expected to have a Material Adverse Effect.

5.20OFAC.  Neither any Borrower, nor any of their respective Subsidiaries, nor,
to the knowledge of any Borrower or their respective Subsidiaries, any director,
officer or employee thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other applicable
Sanctions authority or (iii) located, organized, resident or doing business in a
Designated Jurisdiction except, in each case, as authorized by the applicable
Sanctions authority or not prohibited by any Sanction.

5.21Anti-Corruption Laws.  The Borrowers and their respective Subsidiaries
conduct their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions to the extent applicable to
any Borrower or any Restricted Subsidiary, except to the extent such
noncompliance would not reasonably be expected to have a material and adverse
effect on any Borrower or any Material Subsidiary responsible therefor, and have
instituted and





98

--------------------------------------------------------------------------------

 

maintain policies and procedures designed to promote and achieve such compliance
with such laws.

ARTICLE VI.  AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Bankers’ Acceptance shall remain outstanding, each Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01,  6.02, and
6.03) cause each Restricted Subsidiary to:

6.01Financial Statements.   Deliver to the Administrative Agent:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of WFS (or, if earlier, 5 days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC))
(commencing with the fiscal year ended December 31, 2013), a consolidated
balance sheet of WFS and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, prepared in
accordance with GAAP, such consolidated statements to be (i) audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) to be
accompanied by unaudited reconciling financial statements including a balance
sheet of WFS and its Restricted Subsidiaries (and excluding the Unrestricted
Subsidiaries) and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year;
and

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrowers (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) (commencing with the fiscal
quarter ended September 30, 2013), a consolidated balance sheet of WFS and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the WFS’s fiscal year then ended, and the related consolidated statements of
changes in shareholders’ equity, and cash flows for the portion of the WFS’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year, such consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of WFS as fairly
presenting the consolidated financial condition, results of operations,
shareholders’ equity and cash flows of WFS and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; such consolidated statements to be accompanied by unaudited
reconciling financial statements including a balance sheet of WFS and its
Restricted Subsidiaries (and excluding the Unrestricted Subsidiaries) and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year; and





99

--------------------------------------------------------------------------------

 

(c)as soon as available, but in any event at least 15 days before the end of
each fiscal year of WFS, forecasts prepared by management of WFS, in form
reasonably satisfactory to the Administrative Agent, of (i) consolidated balance
sheets and related consolidated statements of income or operations and cash
flows of WFS and its Subsidiaries on a quarterly basis for the immediately
following fiscal year and (ii) consolidated balance sheets and related
consolidated statements of income or operations and cash flows of WFS and its
Restricted Subsidiaries on a quarterly basis for the immediately following
fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02Certificates; Other Information.  Deliver to the Administrative Agent:

(a)(i) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer, assistant treasurer
or controller of WFS (which delivery may, unless the Administrative Agent
requests executed originals, be by electronic communication including fax or
e-mail and shall be deemed to be an original authentic counterpart thereof for
all purposes); (ii) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a), a list of the Guarantors as of the end of such
fiscal year and the aggregate book value of assets (including Equity Interests
but excluding Investments that are eliminated in consolidation) represented by
each such Guarantor on an individual basis as of the end of such fiscal year;

(b)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
WFS, and copies of all annual, regular, periodic and special reports and
registration statements which WFS may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(c)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Restricted
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02 unless waived
by the Administrative Agent at the request of the Borrowing Agent;

(d)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Restricted Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Restricted Subsidiary thereof that
if adversely determined  could reasonably be expected to have a Material Adverse
Effect;





100

--------------------------------------------------------------------------------

 

(e)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrowers or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request;

(f)promptly following receipt, copies of any notices (including notices of
default or acceleration) received from any holder or trustee of, under or with
respect to any Subordinated Debt; and

(g)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Restricted Subsidiaries with any Environmental Law or Environmental Permit that
could reasonably be expected to have a Material Adverse Effect.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which WFS
posts such documents, or provides a link thereto on WFS’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on WFS’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that WFS shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrowing Agent to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by WFS with any such request by a Lender
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C-BA Issuer
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  The Borrowers hereby agree that so long as
any Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the L/C-BA Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
any Borrower or its securities for purposes of United States Federal and state





101

--------------------------------------------------------------------------------

 

securities laws (provided,  however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.03Notices.  Promptly notify the Administrative Agent:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Borrower or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

(c)of the occurrence of any ERISA Event; and

(d)of any determination by the Borrowers referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrowing Agent setting forth in reasonable detail
the event or events referred to therein and stating what action the applicable
Borrower has taken and proposes to take with respect thereto.

6.04Payment of Obligations.  Except where failure to so pay or discharge could
not reasonably be expected to have a Material Adverse Effect, pay and discharge
as the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by such Borrowers or such
Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except where the failure to pay or discharge could not
reasonably be expected to have a Material Adverse Effect.

6.05Preservation of Existence, Etc.  

(a)Preserve, renew and maintain in full force and effect its legal existence
and, with respect to each Borrower and Material Subsidiary, good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could





102

--------------------------------------------------------------------------------

 

not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06Maintenance of Properties.  

(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except in the case of clauses (a) and (b) of
this Section 6.06 where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.07Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

6.08Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09Books and Records.  

(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Borrower or such Restricted Subsidiary, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
such Borrower or such Restricted Subsidiary, as the case may be.

6.10Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrowing Agent; provided,  however, that (i) if no Event
of Default exists, (x) the Borrowers shall not be obligated to reimburse the
expenses associated with more than one visit and inspection per calendar year
and (y) there shall be not more than one visit and inspection per fiscal quarter
in the aggregate for the Administrative Agent and the Lenders; and (ii) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.





103

--------------------------------------------------------------------------------

 

6.11Use of Proceeds.  Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12Additional Guarantors.

(a)Material Subsidiaries; Guarantors of Permitted Convertible
Notes.  (i) Promptly notify the Administrative Agent at the time that any Person
is or becomes a Material Subsidiary or is or becomes a guarantor of any
Indebtedness owing with respect to any Permitted Convertible Notes (if, in
either case, not already a Guarantor hereunder), and (ii) promptly (and in any
event, with respect to Domestic Subsidiaries, within thirty (30) days, and, with
respect to Foreign Subsidiaries, within sixty (60) days) cause such Person to
become a Guarantor by executing and delivering to the Administrative Agent a
Guaranty Joinder Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose; provided that no Foreign Subsidiary
shall be required to become a Guarantor pursuant to this subsection (a) if such
guaranty would violate applicable Law or result in a material adverse tax
consequence to the Borrowers or any Subsidiary.

(b)Other Subsidiaries.  If, as of the end of any fiscal quarter of WFS occurring
after the Closing Date, the aggregate book value of assets of all then existing
Guarantors, on a consolidated basis, (including Equity Interests in other
Subsidiaries, but excluding Investments that are eliminated in consolidation) do
not represent at least 75% of the aggregate book value of assets of WFS and its
Subsidiaries on a consolidated basis as of the end of WFS’s most recently
completed fiscal year (the “75% Guaranty Threshold”), then the Borrowing Agent
shall (i) promptly notify the Administrative Agent that the 75% Guaranty
Threshold is not met and identify additional Domestic Subsidiaries, and if
necessary, additional Foreign Subsidiaries (without regard to any material
adverse tax consequences which may result therefrom), to become Guarantors such
that upon such identified Subsidiaries becoming Guarantors, the 75% Guaranty
Threshold will be satisfied, and (ii) promptly (and in any event, with respect
to any Domestic Subsidiary, within thirty (30) days, and, with respect to any
Foreign Subsidiary, within sixty (60) days), in each case, which period may
extended by the Administrative Agent in its sole discretion, cause each such
Subsidiary to become a Guarantor by executing and delivering to the
Administrative Agent a Guaranty Joinder Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose; provided that (x)
no Foreign Subsidiary shall be required to become a Guarantor pursuant to this
subsection (b) if such guaranty would violate applicable Law and (y) none of
Atlantic Fuel Services, IRC and Resource Recovery shall be required to become a
Guarantor pursuant to this subsection (b) so long as such Subsidiary is in
compliance with Section 7.13.

(c)Additional Collateral; Documents.  In the event that any Subsidiary becomes a
Guarantor after the Closing Date pursuant to subsections (a) or (b) of this
Section 6.12, promptly (and in any event, with respect to any Domestic
Subsidiary, within thirty (30) days, and, with respect to any Foreign
Subsidiary, within sixty (60) days, in each case, which period may extended by
the Administrative Agent in its sole discretion) cause (i) each such Subsidiary
to (A) if such Subsidiary is a Domestic Subsidiary and in fact has one or more
Subsidiaries, become a party to the Pledge Agreement by executing and delivering
to the Administrative Agent a Pledge Joinder Agreement or such other document as
the Administrative Agent shall deem appropriate for such purpose and comply with
the requirements therein, and (B) deliver to the





104

--------------------------------------------------------------------------------

 

Administrative Agent documents of the types referred to in clauses (v) and
(vi) of Section 4.01(a) and, if requested by the Administrative Agent, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
required to entered into by such Subsidiary pursuant to this Section 6.12), and
(ii) each owner of the Equity Interests of such Subsidiary (if such owner is WFS
or any of its Domestic Subsidiaries that is a Guarantor) shall deliver a Pledge
Agreement Supplement or Pledge Joinder Agreement, as applicable, pursuant to
which such owner shall pledge its then owned Pledged Interests in such
Subsidiary, in the case of each of clauses (i) and (ii) in form, content and
scope reasonably satisfactory to the Administrative Agent.

6.13Compliance with Environmental Laws.  Comply, and cause all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits, except if the failure to so comply
could not reasonably be expected to have a Material Adverse Effect; obtain and
renew all Environmental Permits required by all applicable Environmental Laws
for its operations and properties, except to the extent the failure to obtain or
renew the same could not reasonably be expected to have a Material Adverse
Effect; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided,  however, that neither any
Borrower nor any Restricted Subsidiary shall be required to undertake any such
cleanup, removal, remedial or other action (a) to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP or (b) if the failure to do so could not reasonably be
expected to have a  Material Adverse Effect.

6.14Further Assurances.  Within a reasonable time following the request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Restricted Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.

6.15Material Contracts.  Perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material





105

--------------------------------------------------------------------------------

 

Contract in full force and effect and enforce each such Material Contract in
accordance with its terms.

6.16BSA Provision.  The Borrowers shall use commercially reasonable efforts to
comply, and cause each Restricted Subsidiary to use commercially reasonable
efforts to comply, with all applicable Bank Secrecy Act laws and regulations, as
amended.

6.17Anti-Corruption Laws.    Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions to the
extent applicable to any Borrower or any Restricted Subsidiary, except to the
extent such noncompliance would not reasonably be expected to have a material
and adverse effect on any Borrower or any Material Subsidiary responsible
therefor, and maintain policies and procedures designed to promote and achieve
such compliance with such laws.

ARTICLE VII.  NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
outstanding Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit or Bankers’ Acceptance shall remain outstanding, no Borrower
shall, nor shall any Borrower permit any Restricted Subsidiary to, directly or
indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the actual property covered
thereby is not expanded, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), and (iii) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

(c)Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;

(d)Liens of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case, (i) imposed by law or arising in the ordinary course of business, (ii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings and (iii) with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;

(e)encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted or proposed to be
conducted on or at such real property;





106

--------------------------------------------------------------------------------

 

(f)Liens in favor of lessors securing operating leases and financing statements
with respect to a lessor’s right in and to personal property leased in the
ordinary course of business other than through a Capital Lease;

(g)any title transfer, retention of title, hire purchase or conditional sale
arrangement or arrangements having a similar effect arising in the ordinary
course of business in connection with the deferred purchase price of goods or
services in favor of the suppliers thereof;

(h)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(i)deposits to secure the performance of bids, tenders, sales, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(j)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property, which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(k)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(l)Liens securing Indebtedness permitted under Section 7.03(f);  provided that
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (and proceeds of such property);

(m)Liens securing Indebtedness permitted under Section 7.03(k);  provided that
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (and proceeds of such property);

(n)Liens securing Indebtedness permitted under Section 7.03(l);  provided that
(i) such Liens do not at any time encumber any Collateral and (ii) the aggregate
value of property (calculated using the cost thereof) subject to such Liens at
any time shall not exceed 105% of the aggregate principal amount of such
Indebtedness; 

(o)cash collateral provided in the ordinary course of business under commodities
hedging agreements (including synthetic hedging agreements) permitted under
Section 7.03(e) as required due to fluctuations in the price of the underlying
commodities of such agreements;

(p)Liens on Related Rights and Property (i) in favor of any transferee of
accounts receivable Disposed of pursuant to Section 7.05(e) and (ii) securing
Indebtedness permitted under Section 7.03(f)(ii);  

(q)Liens securing Indebtedness permitted under Section 7.03(p);

(r)Liens incurred in connection with any Netting Arrangement, provided that such
Liens do not encumber any property of a Borrower or a Restricted Subsidiary
other than the rights of such Borrower or Restricted Subsidiary in any
obligations owing to it by a Counterparty





107

--------------------------------------------------------------------------------

 

under any transaction and its contractual rights against a Counterparty under
any transaction (i.e., all receivables and general intangibles for which such
Counterparty is the obligor);

(s)Liens not otherwise permitted hereunder securing obligations the amount of
which shall at no time exceed $1,000,000 in the aggregate; and

(t)Liens securing Indebtedness permitted under Section 7.03(q);  provided that
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (and proceeds of such property). 

7.02Investments.  Make any Investments, except:

(a)Investments held by such Borrower or such Restricted Subsidiary in the form
of cash, cash equivalents or short-term marketable debt securities;

(b)(i) Investments by any Borrower or any Restricted Subsidiary in their
respective Restricted Subsidiaries outstanding on the date hereof and
(ii) additional Investments after the Closing Date by any Borrower or any
Restricted Subsidiary in another Restricted Subsidiary; provided that
immediately upon giving effect to such Investment in this clause (ii) the 75%
Guarantor Threshold is satisfied;

(c)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d)Guarantees permitted by Section 7.03 and, to the extent constituting
Investments, transactions permitted under Section 7.04;

(e)Investments (i) existing on the date hereof (other than those referred to in
Section 7.02(b)(i)) and set forth on Part (a) of Schedule 5.13 and on Part (b)
of Schedule 7.03 and (ii) existing on the Amendment No. 1 Effective Date and set
forth on Part (b) of Schedule 5.13 (other than those Investments referenced on
Part (b) of Schedule 7.03);

(f)Investments constituting Acquisitions; provided that, with respect to each
Acquisition made pursuant to this Section 7.02(f):

(i)any Restricted Subsidiary created to consummate, or acquired as a result of,
such Acquisition shall comply with the applicable requirements of Section 6.12;

(ii)the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall not be substantially different from
the marketing, sale, financing, distribution or brokerage of fuel and/or energy
products or the provision of ancillary services related or incidental thereto;

(iii)immediately before and immediately after giving effect to any such
Acquisition no Default shall have occurred and be continuing,





108

--------------------------------------------------------------------------------

 

(iv)the Consolidated Senior Leverage Ratio is less than 3.50 to 1.00 (or for the
period from January 1, 2015 to September 29, 2016, less than 3.75 to 1.00), both
immediately before such Acquisition and immediately after giving effect to such
Acquisition on a pro forma basis as if such Acquisition occurred on the first
day of the four-fiscal quarter period most recently ended for which financial
information has been delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b), as the case may be (except that, in the case
of any Acquisition consummated after the end of the fourth fiscal quarter of a
fiscal year and prior to the delivery of audited financials for such fiscal
year, such pro forma calculations may be based, to the extent approved by
Administrative Agent, on financial information that complies with the
requirements of Section 6.01(b)), and, in the case of any Acquisition for
consideration in excess of the Threshold Amount, WFS shall have delivered to the
Administrative Agent a Compliance Certificate demonstrating compliance with the
requirements of this clause (iv);

(v)on the date of the certificate delivered pursuant to clause (vi) of this
Section 7.02(f) and after giving effect to any such Acquisition (and any
incurrence of Indebtedness in connection therewith) Available Liquidity shall
not be less than $200,000,000; and

(vi)if such Acquisition is for consideration in excess of the Threshold Amount,
the Borrowing Agent shall have delivered to the Administrative Agent, on or
prior to the date on which such Acquisition is to be consummated, a certificate
of a Responsible Officer certifying that all of the requirements set forth in
this subsection (f) (other than clause (i) of this subsection (f)) have been
satisfied or will be satisfied on or prior to the consummation of such
Acquisition;

(g)Investments in the form of loans or other similar credit arrangements made to
customers in consideration for the receipt of a commercial contract for the
marketing, sale, financing, distribution or brokerage of fuel and/or energy
products or the provision of ancillary services related or incidental thereto;

(h)Investments in securities of Account Debtors received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Account Debtors;

(i)Investments in Unrestricted Subsidiaries in an aggregate amount not to exceed
$150,000,000 outstanding at any time; and

(j)other Investments, including Investments in excess of amounts permitted by
Section 7.02(i),  provided that the aggregate book value thereof, together with
Investments in Unrestricted Subsidiaries made pursuant to Section 7.02(i), shall
not exceed 13% of the aggregate book value of the assets (tangible and
intangible) of WFS and its Restricted Subsidiaries, on a consolidated basis,
without giving effect to any such Investment.

7.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)Indebtedness under the Loan Documents;





109

--------------------------------------------------------------------------------

 

(b)Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof, of Senior Note
Indebtedness and of Indebtedness represented by Permitted Convertible Notes;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, interest amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended;

(c)(i) Indebtedness of a Loan Party owed to another Loan Party,
(ii) Indebtedness of a Restricted Subsidiary that is not a Loan Party owed to
another Restricted Subsidiary that is not a Loan Party and (iii) any other
Indebtedness between a Borrower or any Restricted Subsidiary and another
Subsidiary; provided that immediately upon giving effect to such Indebtedness in
this clause (iii) the 75% Guarantor Threshold is satisfied;

(d)Guarantees made by any Borrower or any Restricted Subsidiary in respect of
Indebtedness of any Loan Party otherwise permitted hereunder;

(e)obligations (contingent or otherwise) of any Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract; provided that (A) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of mitigating risks, and not for the sole purpose of
speculation or (B) in the event that clause (A) does not apply to such
obligations, the aggregate amount of such obligations at any one time
outstanding shall not exceed a net payable of $50,000,000;

(f)(i) Indebtedness in respect of Capital Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets (other than such
Indebtedness assumed pursuant to Section 7.03(k)); provided,  however, that the
aggregate principal amount of all such Indebtedness at any one time outstanding
shall not exceed $100,000,000, and (ii) Indebtedness secured by accounts
receivable of WFS and/or any of its Restricted Subsidiaries in an aggregate
amount, which together with Dispositions made pursuant to Section 7.05(e), shall
not exceed at any time the greater of (i) $100,000,000 and (ii) twenty percent
(20%) of the net book value of accounts receivable of WFS and its Restricted
Subsidiaries on a consolidated basis at such time;

(g)Subordinated Debt, so long as with respect to the Permitted Convertible
Notes, immediately before and immediately after the issuance thereof, (i) no
Event of Default shall have occurred and be continuing and (ii) the Borrowers
shall be in pro forma compliance with Section 7.11;

(h)to the extent constituting Indebtedness, Investments permitted under
Section 7.02;





110

--------------------------------------------------------------------------------

 

(i)Indebtedness securing Liens permitted by Section 7.01(g) and endorsements for
collection, deposit or negotiation and warranties of products or services, in
each case incurred in the ordinary course of business;

(j)Indebtedness under any performance or surety bond entered into in the
ordinary course of business;

(k)existing Indebtedness of a Person acquired in connection with a Permitted
Acquisition provided such Indebtedness was not incurred in anticipation of such
Acquisition;

(l)subject to Section 7.01(n), Capital Leases and purchase money obligations for
fixed or capital assets in excess of amounts permitted under Section 7.03(f)
(other than any such Indebtedness assumed pursuant to Section 7.03(k)) and other
secured Indebtedness; provided,  however, that the aggregate principal amount of
such Indebtedness at any one time outstanding shall not exceed $40,000,000;

(m)unsecured Indebtedness not otherwise permitted hereunder, provided that
immediately before and immediately after giving effect to any incurrence of such
Indebtedness (A) no Default shall have occurred and be continuing, and (B) the
Borrowers are in compliance with the financial covenants set forth in
Section 7.11;  

(n)the WFS Working Capital Guarantee;

(o)Indebtedness arising under any Permitted Call Spread Swap Agreement;

(p)the Senior Note Indebtedness, so long as (i) no Default shall exist or would
occur as a result from the incurrence of such Indebtedness, (ii) after giving
pro forma effect to the incurrence of such Indebtedness, the Consolidated Total
Leverage Ratio shall be less than 3.25 to 1.00 (or for the period from January
1, 2015 to September 29, 2016, less than 3.50 to 1.00), and (iii) such secured
Indebtedness ranks pari passu with or is junior in right of payment to the
Indebtedness under this Agreement and is subject to an Intercreditor Agreement;
and

(q)inventory financing Indebtedness so long as (i) no Default shall exist or
would occur as a result of the incurrence of such Indebtedness and (ii) such
Indebtedness is secured solely by a Lien on inventory of WFS and/or any of its
Restricted Subsidiaries that is financed by and identified to such Indebtedness
by unit and/or grade and/or other identifying characteristic; provided,
 however, that the aggregate principal amount of all such Indebtedness at any
time outstanding shall not exceed the greater of (A) $100,000,000, and (B)
twenty-five percent (25%) of the net book value of inventory of WFS and its
Restricted Subsidiaries on a consolidated basis at the time of such incurrence. 

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)any Restricted Subsidiary may merge with (i) any Borrower, provided that such
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted





111

--------------------------------------------------------------------------------

 

Subsidiaries; provided that, after giving effect to such merger, the 75%
Guarantor Threshold is satisfied; and

(b)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to any Borrower or to another
Restricted Subsidiary; provided that, after giving effect to such Disposition,
the 75% Guarantor Threshold is satisfied.

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired;

(b)Dispositions of inventory in the ordinary course of business;

(c)Dispositions of equipment to the extent that (i) such equipment is exchanged
for credit against the purchase price of similar replacement equipment or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement equipment;

(d)Dispositions of property by any Borrower or any Restricted Subsidiary to any
other Borrower or to any other Restricted Subsidiary; provided that, after
giving effect to such Disposition, the 75% Guarantor Threshold set forth in
Section 6.12(b) is satisfied;

(e)Dispositions of accounts receivable on a non-recourse, non-bulk sale basis in
an aggregate amount which, together with Indebtedness incurred pursuant to
Section 7.03(f)(ii), shall not exceed at any time the greater of
(i) $100,000,000 or (ii) twenty percent (20%) of the net book value of accounts
receivable of WFS and its Restricted Subsidiaries on a consolidated basis at
such time;

(f)Dispositions permitted by Section 7.04; and

(g)Dispositions not otherwise permitted under this Section 7.05;  provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (g) in any fiscal year of WFS shall not exceed 10% of
the aggregate book value of tangible assets of WFS and its Restricted
Subsidiaries on a consolidated basis as of the end of WFS’s most recently
completed fiscal year.

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a)any Restricted Subsidiary may make Restricted Payments to any Borrower, any
Guarantor or any other Person that owns an Equity Interest in such Restricted
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;





112

--------------------------------------------------------------------------------

 

(b)any Borrower or any Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)any Borrower or any Restricted Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(d)WFS may make Restricted Payments in an aggregate amount not to exceed the sum
of:  (i) $50,000,000, plus (ii)  50% of the cumulative Consolidated Net Income
calculated for each  fiscal quarter beginning with the fiscal quarter ended
March 31, 2010(with amounts  continuing to increase (or if Consolidated Net
Income for a fiscal quarter is negative, decrease, as applicable) the amount of
Restricted Payments permitted by this clause (ii)), plus (iii) 100% of the net
proceeds of all Equity Issuances made after the Closing Date;

(e)WFS may (i) at its option, prepay or exercise any call or cash settlement
option held by it with respect to Permitted Convertible Notes or any portion
thereof and (ii) fulfill its obligation with respect to a put right (as opposed
to a conversion right) exercised by a holder of Permitted Convertible Notes, in
each case, so long as (A) immediately after giving effect to any such prepayment
or call or cash settlement, Available Liquidity is at least $300,000,000, (B)
after giving pro forma effect to any such prepayment or call or cash settlement,
the Consolidated Senior Leverage Ratio is not greater than 3.50 to 1.00 (or for
the period from January 1, 2015 to September 29, 2016, not greater than 3.75 to
1.00), and (C) immediately before and immediately after giving effect to the any
such prepayment or call or cash settlement, no Default or Event of Default shall
have occurred and be continuing; provided that if either or both of clauses (A)
and/or (B)  of this clause (e) are not satisfied with respect to any such
prepayment, call or cash settlement, WFS may still make such prepayment, call or
cash settlement to the extent permitted under Section 7.06(d);

(f)WFS may elect to pay cash in lieu of fractional shares of Equity Interests
arising out of conversions of Convertible Debt Securities;

(g)WFS shall in no way be restricted from cash settling (in whole or in part)
any Permitted Convertible Notes as may be required under the applicable Approved
Convertible Debt Documents in connection with the exercise by a holder of
Permitted Convertible Notes of its conversion rights in accordance with the
terms of such Approved Convertible Debt Documents;

(h)WFS may enter into, exercise its rights and perform its obligations under
Permitted Call Spread Swap Agreements; and

(i)WFS may make Restricted Payments (i) contemplated in WFS’s 2006 Omnibus Plan
or any replacement thereof, (ii) contemplated by WFS’s 1993 Non-Employee
Director Plan or any replacement thereof, and (iii) in connection with the
issuance of its Equity Interests to employees or non-employees of WFS as
compensation for services performed for WFS by such individuals.





113

--------------------------------------------------------------------------------

 

7.07Change in Nature of Business.  Engage in any material respect in any line of
business that is substantially different from the marketing, sale, financing,
distribution or brokerage of fuel and/or energy products or the provision of
ancillary services related or incidental thereto.

7.08Transactions with Affiliates.  Except as otherwise permitted under this
Agreement, enter into any transaction of any kind with any Affiliate of such
Borrower or such Restricted Subsidiary, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Borrower or such Restricted Subsidiary as would be obtainable by such
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions between or among Loan Parties.

7.09Burdensome Agreements.  Except as otherwise permitted under this Agreement,
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to any Loan Party or to otherwise transfer property to
any Loan Party, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness
of any Borrower or (iii) of any Loan Party to create, incur, assume or suffer to
exist Liens on property of such Person; provided,  however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of (x) Indebtedness permitted under Section 7.03(f),  Section 7.03(k)
or Section 7.03(l) solely to the extent any such negative pledge relates to the
property financed by or the subject of the Lien securing such Indebtedness, (y)
the Senior Note Indebtedness permitted by Section 7.03(p) so long as the
covenants set forth in the Senior Note Agreement and any other Senior Note
Document are no more restrictive than those set forth in this Agreement, or (z)
the Indebtedness under the Permitted Convertible Notes permitted by Section
7.03(g) so long as the covenants set forth in the Approved Convertible Debt
Documents are customary restrictions in indentures for Convertible Debt
Securities or high yield or investment grade securities that are, in each case,
permitted under this Agreement; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person (other than the Senior Note Agreement).

7.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11Financial Covenants. 

(a)Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of WFS to be less than 2.00
to 1.00.

(b)Consolidated Asset Coverage Ratio.  Permit the Consolidated Asset Coverage
Ratio as of the last day of any fiscal quarter of WFS to be less than 1.20 to
1.00.





114

--------------------------------------------------------------------------------

 

(c)Consolidated Total Leverage Ratio.  Permit the Consolidated Total Leverage
Ratio (i) from the Closing Date to December 31, 2014 to be greater than 4.50 to
1.00, (ii) from January 1, 2015 to September 29, 2016 to be greater than 4.75 to
1.00 and (iii) commencing on September 30, 2016 and thereafter, to be greater
than 4.50 to 1.00.

(d)Consolidated Senior Leverage Ratio.  Permit the Consolidated Senior Leverage
Ratio (i) from the Closing Date to December 31, 2014 to be greater than 3.75 to
1.00, (ii) from January 1, 2015 to September 29, 2016 to be greater than 4.00 to
1.00 and (iii) commencing on September 30, 2016 and thereafter, to be greater
than 3.75 to 1.00.

7.12Amendments of Organization Documents.  Amend any of its Organization
Documents (in a manner that could reasonably be expected to materially and
adversely affect the interests of the Lenders).

7.13Inactive Subsidiaries. Not permit Atlantic Fuel Services, IRC or Resource
Recovery at any time to engage in any type of operations other than those
conducted by such Restricted Subsidiary as of the Closing Date, other than
Dispositions in connection with the winding up or liquidation of lines of
business of such Restricted Subsidiary.

7.14Amendments of Approved Convertible Debt Documents.  Amend any of Approved
Convertible Debt Documents in a manner that could reasonably be expected to
materially and adversely affect the interests of the Lenders without the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).

7.15Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions
(except, in each case, to the extent authorized by the relevant Sanctions
authority or not prohibited under the relevant Sanction), or in any other manner
that will result in a violation by any Lender, Joint Lead Arranger, the
Administrative Agent, the L/C-BA Issuer, the Swing Line Lender, or any Affiliate
thereof) of Sanctions.

7.16Anti-Corruption Laws.  Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would result in a breach of the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
anti-corruption legislation in other jurisdictions to the extent applicable to
any Borrower or any Restricted Subsidiary, except to the extent such
noncompliance would not reasonably be expected to have a material and adverse
effect on any Borrower or any Material Subsidiary responsible therefor.

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Non-Payment.  The Borrowers or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C-BA
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C-BA





115

--------------------------------------------------------------------------------

 

Obligation, or any fee due hereunder, any other amount payable hereunder or
under any other Loan Document; or

(b)Specific Covenants.  The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.01,  6.02(d),  6.03,  6.05,
 6.11 or 6.12 or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date on which a Responsible
Officer of a Loan Party becomes aware of such failure and (ii) the date on which
written notice of such failure shall have been given to the Borrowing Agent by
the Administrative Agent; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any other Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e)Cross-Default.  (i) any Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (x) any Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
(y) the Senior Note Indebtedness, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, Guarantee or the
Senior Note Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto (including, without limitation, the Senior Note
Agreement), or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrowers or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Borrower or any
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Borrowers or such Restricted Subsidiary
as a result thereof is greater than $35,000,000, which has not been waived by
the Required Lenders within ten (10) Business Days of receipt by such Borrower
or Restricted Subsidiary of notice of such Early Termination Date; provided that
this clause (e) shall not apply to (x) any redemption, repurchase, conversion or
settlement of any Convertible Debt Security pursuant to its terms unless such
redemption, repurchase, conversion or settlement results from a default
thereunder and an acceleration of rights thereunder by the trustee under such
Convertible Debt Security or (y) any early payment





116

--------------------------------------------------------------------------------

 

requirement or unwinding or termination with respect to any Permitted Call
Spread Swap Agreement not resulting from an event of default thereunder.   

(f)Insolvency Proceedings, Etc.  Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, judicial manager, rehabilitator or similar officer for it or for all
or any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, judicial manager, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) any Borrower or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h)Judgments.  There is entered against any Borrower or any Restricted
Subsidiary (i) one or more final and non-appealable judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final and non-appealable judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or





117

--------------------------------------------------------------------------------

 

(k)Change of Control.  There occurs any Change of Control; or

(l)Subordination.  (i) Any subordination, stand-still or collateral sharing
provisions of the Intercreditor Agreement or contained in any Approved
Convertible Debt Documents (collectively, the “Subordination Provisions”) shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against any holder of Senior Note Indebtedness or
any Permitted Convertible Notes, as applicable; or (ii) any Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the Senior Notes Indebtedness or the
Permitted Convertible Notes, as applicable, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions; or

(m)Senior Notes.  Any event of default occurs under the Senior Note Documents
(after giving effect to any grace periods and/or notifications required
thereunder);

(n)Declared Company.   A Borrower is declared by the Minister for Finance in
Singapore to be a “declared company” under the provisions of Part IX of the
Companies Act, Chapter 50 of Singapore and such declaration remains in full
force and effect for a period of more than sixty (60) days.

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Revolving Lender to make Revolving Loans and
any obligation of the L/C-BA Issuer to make L/C-BA Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c)require that the Borrowers Cash Collateralize the L/C-BA Obligations (in an
amount equal to the then Outstanding Amount thereof);

(d)exercise on behalf of itself, the Lenders and the L/C-BA Issuer all rights
and remedies available to it, the Lenders and the L/C-BA Issuer under the Loan
Documents; and

(e)direct the Administrative Agent (as collateral agent) in accordance with the
Intercreditor Agreement to exercise on behalf of the Secured Parties all rights
and remedies available to the Secured Parties under the Collateral Documents

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C-BA Issuer
to make L/C-BA Credit Extensions shall





118

--------------------------------------------------------------------------------

 

automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C-BA Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C-BA Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (including amounts received pursuant to
the Intercreditor Agreement) shall, subject to the provisions of the
Intercreditor Agreement (if any), Sections 2.15 and 2.16, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and BA Fees) arising under the Loan Documents and payable to the Lenders
and the L/C-BA Issuer (including fees, charges and disbursements of counsel to
the respective Lenders and the L/C-BA Issuer (including fees and time charges
for attorneys who may be employees of any Lender or the L/C-BA Issuer) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, BA Fees and interest on the Loans, L/C-BA
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C-BA Issuer in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C-BA Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C-BA Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C-BA Issuer, to Cash
Collateralize that portion of L/C-BA Obligations comprised of the aggregate
undrawn amount of Letters of Credit or Bankers’ Acceptances to the extent not
otherwise Cash Collateralized by the Borrowers pursuant to Sections 2.03 and
2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law;

provided that, Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made





119

--------------------------------------------------------------------------------

 

with respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.

Subject to Sections 2.03(d) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit or Bankers’ Acceptances pursuant
to clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit or Bankers’ Acceptances as they occur.  If any amount remains on deposit
as Cash Collateral after all Letters of Credit or Bankers’ Acceptances have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and subject to the
Intercreditor Agreement (if any).

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

Any amounts received by the Administrative Agent (as collateral agent) on
account of the Obligations shall be applied by the Administrative Agent as set
forth in the Intercreditor Agreement (if any).

ARTICLE IX.  ADMINISTRATIVE AGENT

9.01Appointment and Authority.  

(a)Each of the Lenders and the L/C-BA Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto, and each of the Singapore Term
Loan Lenders hereby irrevocably appoints Bank of America Singapore to act as the
Singapore Agent with respect to fundings, payments, interest rate selection,
fees, assignments, participations and notices relating to the Singapore Term
Loan Facility.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C-BA Issuer, and neither any
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

(b)Bank of America, N.A., as Administrative Agent, shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) and the L/C-BA Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C-BA Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such





120

--------------------------------------------------------------------------------

 

powers and discretion as are reasonably incidental thereto.  In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X (including Section 10.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

(c)Each Lender (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the L/C-BA Issuer hereby authorize the
Administrative Agent to enter into each of the Subordination Agreement, the
Intercreditor Agreement and any amendment (or amendment and restatement) to any
Collateral Document necessary to reflect the appointment of the Administrative
Agent (as collateral agent) and the parity lien on the respective Collateral
described therein in favor of any holders of Senior Note Indebtedness.

(d)Each of Bank of America, N.A. and Bank of America, N.A., Singapore Branch, is
entitled to the benefits of this Article IX.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Restricted Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and





121

--------------------------------------------------------------------------------

 

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or the L/C-BA Issuer.

(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit or Bankers’
Acceptance, that by its terms must be fulfilled to the satisfaction of a Lender
or the L/C-BA Issuer, the Administrative Agent may presume that such condition
is satisfactory to such Lender or the L/C-BA Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or the L/C-BA
Issuer prior to the making of such Loan or the issuance of such Letter of Credit
or Bankers’ Acceptance.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this





122

--------------------------------------------------------------------------------

 

Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06Resignation of Administrative Agent.  (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C-BA Issuer and
the Borrowing Agent.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowing Agent,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C-BA Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowing Agent and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C-BA Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrowing Agent and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrowing Agent so long as no Event of Default has occurred and is
continuing, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C-BA Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor





123

--------------------------------------------------------------------------------

 

shall succeed to and become vested with all of the rights, powers, privileges
and duties of such retiring L/C-BA Issuer and Swing Line Lender, (b) such
retiring L/C-BA Issuer and Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C-BA Issuer of such retiring L/C-BA Issuer
shall issue letters of credit and bankers’ acceptances in substitution for the
Letters of Credit or Bankers’ Acceptances issued by such retiring L/C-BA Issuer,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C-BA Issuer to effectively assume the
obligations of such retiring L/C-BA Issuer with respect to such Letters of
Credit or Bankers' Acceptances.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and the
L/C-BA Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C-BA Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunners, Joint Lead Arrangers, Co-Syndication Agents or Documentation
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
L/C-BA Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C-BA Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C-BA Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C-BA
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C-BA
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C-BA Issuer and the Administrative
Agent under Sections 2.03(i), (j) and (k),  2.09 and 10.04) allowed in such
judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;





124

--------------------------------------------------------------------------------

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C-BA Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C-BA Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
L/C-BA Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C-BA Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C-BA Issuer in any such proceeding.

9.10Collateral and Guaranty Matters.  Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C-BA Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit and
Bankers’ Acceptances (other than Letters of Credit or Bankers’ Acceptances as to
which other arrangements satisfactory to the Administrative Agent and the L/C-BA
Issuer shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders;

(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(l); and

(c)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  Each Lender hereby authorizes the Administrative Agent to give
blockage notices in connection with any Subordinated Debt at the direction of
Required Lenders and agrees that it will not act unilaterally to deliver such
notices.

9.11Secured Cash Management Agreements and Secured Hedge Agreements.  Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefit of the provisions of Section 8.03, the Guaranty or any
Collateral by virtue of





125

--------------------------------------------------------------------------------

 

the provisions hereof or of the Guaranty or any Collateral Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty or any Collateral Document) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE X.MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or, in the case of the Intercreditor Agreement, by the
Administrative Agent with the written consent of the Required Lenders) and the
Borrowers or the applicable Loan Party (or, in the case of the Intercreditor
Agreement, by the other parties required to be party thereto pursuant to the
terms thereof), as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided,  however, that
no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C-BA Borrowing, mandatory prepayment or (subject to clause (v) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided,  however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest, Letter of
Credit Fees or BA Fees at the Default Rate and (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C-BA
Borrowing or to reduce any fee payable hereunder;





126

--------------------------------------------------------------------------------

 

(e)change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(i) if such Facility is the Initial Domestic Term Loan Facility, the Required
Initial Domestic Term Loan Lenders, (ii) if such Facility is the 2015 Domestic
Term Loan Facility, the Required 2015 Domestic Term Loan Lenders, (iii) if such
Facility is the Singapore Term Loan Facility, the Required Singapore Term Loan
Lenders and (iv) if such Facility is the Revolving Facility, the Required
Revolving Lenders;

(f)change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Facility
Lenders,” “Required Revolving Lenders,” “Required Singapore Term Loan Lenders”,
“Required Initial Domestic Term Loan Lenders” or “Required 2015 Domestic Term
Loan Lenders” without the written consent of each Lender under the applicable
Facility;

(g)(i) release any Guarantor from the Guaranty, (ii) release the Liens on all or
substantially all of the Collateral in any transaction or series of related
transactions (it being understood and agreed that the entering into of the
Senior Note Documents and the transactions contemplated thereby shall not
constitute a release of the Liens on all or substantially all of the
Collateral), or (iii) release WFS from its joint and several obligations with
respect to WFS Europe and WFS Singapore, without the written consent of each
Lender, except to the extent such release is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);

(h)result in any Borrower satisfying any condition to a Revolving Borrowing
contained in Section 4.02 hereof (which, but for such amendment, waiver or
consent would not otherwise be satisfied), unless and until the Required
Revolving Lenders shall consent thereto; or

(i)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders under such Facility;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C-BA Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C-BA Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit or Bankers’ Acceptance
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) Section 8.03 and the definitions of the terms
“Secured Cash Management Agreement” and “Secured Hedge Agreement” may not be





127

--------------------------------------------------------------------------------

 

amended, waived or otherwise modified in a manner adverse to any Cash Management
Bank or Hedge Bank without the consent of each affected Cash Management Bank and
Hedge Bank that has provided the Administrative Agent with the notice
contemplated by Section 9.11 in respect of any affected Secured Cash Management
Agreement or Secured Hedge Agreement; (v) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (vi) any amendment which in the opinion of the
Administrative Agent and the Singapore Agent relates strictly to the interest
setting, payment and/or funding mechanics of the Singapore Term Loan Facility
shall be effective upon the consent of WFS Singapore, the Administrative Agent
and the Singapore Agent and no Lenders other than the Required Singapore Term
Loan Lenders.  Notwithstanding anything to the contrary herein, no Defaulting
Lender other than a Voting Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of (A) the applicable Lenders other than Defaulting
Lenders), and (B) any applicable Voting Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender, or all Lenders or each
effected Lender under a Facility, that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

Notwithstanding any provision herein to the contrary, but subject to the
following paragraph, this Agreement may be amended with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (i) to add one
or more additional revolving credit or term loan facilities to this Agreement,
in each case subject to the limitations in Section 2.14, and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

10.02Notices; Effectiveness; Electronic Communication. 

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to any Borrower, the Administrative Agent, the L/C-BA Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and





128

--------------------------------------------------------------------------------

 

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to any
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C-BA Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C-BA Issuer pursuant to
Article II if such Lender or the L/C-BA Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(c)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the





129

--------------------------------------------------------------------------------

 

Borrowers, any Lender, the L/C-BA Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers' or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided,  however, that in no event shall any Agent Party have any liability to
the Borrowers, any Lender, the L/C-BA Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(e)Change of Address, Etc.  Each of the Borrowers, the Administrative Agent, the
L/C-BA Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowing Agent, the Administrative Agent, the L/C-BA Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or its
securities for purposes of United States Federal or state securities laws.

(f)Reliance by Administrative Agent, L/C-BA Issuer and Lenders.  The
Administrative Agent, the L/C-BA Issuer and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrowers even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrowers shall indemnify the Administrative Agent,
the L/C-BA Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, the
L/C-BA Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or





130

--------------------------------------------------------------------------------

 

privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C-BA Issuer; provided,  however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
L/C-BA Issuer or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as L/C-BA Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided,  further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b),  (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.  

(a)Costs and Expenses.  The Borrowers shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C-BA Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or Bankers’ Acceptance
or any demand for payment thereunder and (iii) all out of pocket expenses
incurred by the Administrative Agent, any Lender or the L/C-BA Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or the L/C-BA Issuer), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
L/C-BA Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit or Bankers’ Acceptances issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit or Bankers’
Acceptances. Notwithstanding the foregoing, WFS Europe and WFS Singapore shall
have no obligation for any such amounts resulting from the extension of credit
solely for the benefit of WFS (other than





131

--------------------------------------------------------------------------------

 

extensions of credit made to WFS Europe and/or WFS Singapore at the request of
the Borrowing Agent).

(b)Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C-BA
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan, Letter of Credit or
Bankers’ Acceptance or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C-BA Issuer to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrowers or any of their Restricted Subsidiaries, or
any Environmental Liability related in any way to the Borrowers or any of their
Restricted Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c)Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C-BA Issuer or any Related Party of any of the foregoing, each Lender (and
with respect to the LC-BA Issuer, each Revolving Lender) severally agrees to pay
to the Administrative Agent (or any such sub-agent), the L/C-BA Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C-BA Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C-BA Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).





132

--------------------------------------------------------------------------------

 

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, Letter of Credit or
Bankers’ Acceptance or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from (x) the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction or (y) a breach in
bad faith by an Indemnitee of Section 10.07.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C-BA Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C-BA Issuer or any Lender,
or the Administrative Agent, the L/C-BA Issuer or any Lender exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C-BA Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C-BA Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C-BA Issuer under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

10.06Successors and Assigns. 

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer





133

--------------------------------------------------------------------------------

 

any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C-BA Issuer and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C-BA Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000, in the case of an assignment in
respect of the Revolving Credit Facility, or $5,000,000, in the case of an
assignment in respect of the Initial Domestic Term Loan Facility, the 2015
Domestic Term Loan Facility or the Singapore Term Loan Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowing Agent otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided,  however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except





134

--------------------------------------------------------------------------------

 

that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrowing Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, or (2)  such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrowing Agent shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof and provided further that the Borrowing Agent shall be deemed to be
reasonable in withholding its consent to any assignment in respect of
the  Singapore Term Loan Facility if the proposed assignment is not to a
commercial bank organized under the laws of the Republic of Singapore or a
Singapore-authorized branch of a commercial bank organized under the laws of a
jurisdiction other than Singapore;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Loan Commitment or Revolving Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C)the consent of the L/C-BA Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit or Bankers’ Acceptances (whether or not then outstanding); and

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under any Swing Line Loan
(whether or not then outstanding).

(iv)Assignment and Assumption.  The assignor and assignee parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided,  however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.





135

--------------------------------------------------------------------------------

 

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Borrower or any of any Borrower’s Affiliates or Restricted Subsidiaries, or
(B) to any Defaulting Lender or any of its Restricted Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit, Bankers’ Acceptances and Swing Line Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,  3.04,  3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C-BA Obligations owing to, each Lender pursuant to





136

--------------------------------------------------------------------------------

 

the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender (and as a Voting Defaulting Lender).   The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrowers or any
of the Borrower’s Affiliates or Restricted Subsidiaries) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C-BA Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C-BA
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and
provided further that, so long as no Event of Default has occurred and is
continuing at the time of such participation, with respect to the sale of any
participation in the Singapore Term Loan Facility, the Borrowing Agent’s consent
shall be required, which consent shall not be unreasonably withheld or delayed
(it being agreed that the Borrowing Agent shall be deemed to be reasonable in
withholding its consent to any assignment in respect of the Singapore Term Loan
Facility if the proposed assignment is not to a commercial bank organized under
the laws of the Republic of Singapore or a Singapore-authorized branch of a
commercial bank organized under the laws of a jurisdiction other than
Singapore).

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such





137

--------------------------------------------------------------------------------

 

agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such
Participant.  Subject to subsection (e) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 3.01,  3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowing Agent’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) and (f) as though it
were a Lender.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Note or Term Loan Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g)Resignation as L/C-BA Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice to
the Borrowing Agent and the Lenders, resign as L/C-BA Issuer and/or (ii) upon
thirty (30) days’ notice to the Borrowing Agent, resign as Swing Line
Lender.  In the event of any such resignation as L/C-BA Issuer or Swing Line
Lender, the Borrowing Agent shall be entitled to appoint from among the Lenders
a successor L/C-BA Issuer or Swing Line Lender hereunder; provided,  however,
that no failure by the Borrowing Agent to appoint any such successor shall
affect the resignation of Bank of America as L/C-BA Issuer or Swing Line Lender,
as the case may be.  If Bank of America resigns as L/C-BA Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C-BA Issuer
hereunder with respect to all Letters of Credit or Bankers’ Acceptances issued
by it and outstanding as of the effective date of its resignation as L/C-BA
Issuer and all L/C-BA Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(d)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C-BA Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C-BA Issuer or Swing Line





138

--------------------------------------------------------------------------------

 

Lender, as the case may be, and (b) the successor L/C-BA Issuer shall issue
letters of credit and bankers’ acceptances in substitution for the Letters of
Credit and Bankers’ Acceptances issued by Bank of America, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit or Bankers’ Acceptances.

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C-BA Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c),
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations or (iii)
any third party vendor engaged by a Lender or an Affiliate of a Lender whose
access to the Information is reasonably necessary for such vendor to perform the
services or procedures for which such vendor has been engaged by such Lender or
Affiliate, (g) with the consent of the Borrowing Agent or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C-BA Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrowers.  For purposes of this Section,
“Information” means all information received from the Borrowers or any
Restricted Subsidiary relating to the Borrowers or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C-BA Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary,
provided that, in the case of information received from the Borrowers or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C-BA Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.





139

--------------------------------------------------------------------------------

 

This Section 10.07 is not, and shall not be deemed to constitute, an express or
implied agreement by the Administrative Agent or the Singapore Agent or any
Singapore Term Loan Lender with any Loan Party for a higher degree of
confidentiality than that prescribed in Section 47 of the Banking Act, Chapter
19 of Singapore and in the Third Schedule to the Banking Act, Chapter 19 of
Singapore.

10.08Right of Setoff. Subject to the Intercreditor Agreement (if any), if an
Event of Default shall have occurred and be continuing, each Lender, the L/C-BA
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C-BA
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C-BA Issuer, irrespective of whether or not such Lender or the
L/C-BA Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C-BA Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C-BA Issuer and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the L/C-BA Issuer or their respective Affiliates may have.  Each Lender
and the L/C-BA Issuer agrees to notify the Borrowers and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.





140

--------------------------------------------------------------------------------

 

10.10Counterparts; Integration; Effectiveness.   This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit or Bankers’ Acceptance
shall remain outstanding.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C-BA Issuer
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

10.13Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, if any Lender is a Defaulting Lender, if any Lender is a
Restricted Lender (as defined below) or if any other circumstance exists
hereunder that gives the Borrowers the right to replace a Lender as a party
hereto, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related





141

--------------------------------------------------------------------------------

 

Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a)the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C-BA Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)in the case of any such assignment by a Restricted Lender, the assignee must
have approved in writing the substance of the amendment, waiver or consent which
caused the assignor to be a Restricted Lender; and

(e)such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Loan
Parties pursuant to Section 10.01 that has received the written approval of not
less than the Required Lenders but also requires the approval of such Lender.

10.14Governing Law; Jurisdiction; Etc. 

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the l/c-BA Issuer, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE





142

--------------------------------------------------------------------------------

 

JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C-BA ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.





143

--------------------------------------------------------------------------------

 

10.15No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lead Arrangers are arm’s-length commercial transactions between each
Borrower, each of the Loan Parties, and their respective Affiliates, on the one
hand, and the Administrative Agent each of the Lead Arrangers, on the other
hand, (B) each of the Borrowers and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrowers and each other Loan Party is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
each of the Administrative Agent and each Joint Lead Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Joint Lead Arranger has any obligation to any Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent nor any Joint Lead Arranger has any obligation to
disclose any of such interests to any Borrower, any other Loan Party or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrowers and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent and the Joint Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.16Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including, without limitation Assignment and Assumptions,
amendments or other modifications, Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent, any L/C-BA
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, such L/C-BA Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the





144

--------------------------------------------------------------------------------

 

foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

10.17USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

[Signature pages follow.]

 



145

--------------------------------------------------------------------------------